Exhibit 10.130

 

U.S. $150,000,000

 

REVOLVING CREDIT AGREEMENT

 

dated as of March 28, 2014,

 

ITC GREAT PLAINS, LLC,

as the Borrower,

 

 VARIOUS FINANCIAL INSTITUTIONS AND OTHER

PERSONS FROM TIME TO TIME PARTIES HERETO,

as the Lenders,

 

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent,

 

and

 

BARCLAYS BANK PLC

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC
AND
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

 

1.1

Defined Terms

1

 

1.2

Accounting Terms; GAAP

18

 

1.3

Interpretation

18

 

 

 

 

ARTICLE 2 AMOUNT AND TERMS OF CREDIT

19

 

 

 

2.1

Commitments

19

 

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

19

 

2.3

Notice of Borrowing

20

 

2.4

Disbursement of Funds

20

 

2.5

Repayment of Loans; Evidence of Debt

21

 

2.6

Changes in Type of Revolving Credit Loan

22

 

2.7

Pro Rata Borrowings

23

 

2.8

Interest and Fees

23

 

2.9

Interest Periods

24

 

2.10

Increased Costs, Illegality, etc.

25

 

2.11

Compensation

28

 

2.12

Change of Lending Office

28

 

2.13

Notice of Certain Costs

29

 

2.14

Defaulting Lenders

29

 

2.15

Expansion Option

31

 

2.16

Swingline Loans

32

 

2.17

Extension of Revolving Credit Maturity Date

33

 

 

 

 

ARTICLE 3 LETTERS OF CREDIT

35

 

 

 

3.1

Letters of Credit

35

 

3.2

Letter of Credit Requests and Information to Administrative Agent

36

 

3.3

Letter of Credit Participations

37

 

3.4

Agreement to Repay Letter of Credit Drawings

39

 

3.5

Increased Costs

40

 

3.6

Replacement of Any Letter of Credit Issuer; Modification of Letter of Credit
Commitment

41

 

 

 

 

ARTICLE 4 FEES; COMMITMENTS

41

 

 

 

4.1

Fees

41

 

i

--------------------------------------------------------------------------------


 

 

4.2

Voluntary Reduction of Revolving Credit Commitments

43

 

4.3

Mandatory Termination of Commitments

43

 

 

 

 

ARTICLE 5 PAYMENTS

43

 

 

 

5.1

Prepayments

43

 

5.2

Method and Place of Payment

44

 

5.3

Net Payments

44

 

5.4

Computations of Interest and Fees

48

 

 

 

 

ARTICLE 6 CONDITIONS PRECEDENT

48

 

 

 

6.1

Conditions Precedent to Initial Effectiveness

48

 

6.2

Conditions Precedent to All Credit Events

50

 

 

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

51

 

 

 

7.1

Organizational Status

51

 

7.2

Capacity, Power and Authority

51

 

7.3

No Violation

51

 

7.4

Litigation

52

 

7.5

Governmental Approvals

52

 

7.6

True and Complete Disclosure

52

 

7.7

Financial Condition; Financial Statements

52

 

7.8

Tax Returns and Payments

53

 

7.9

Environmental Matters

53

 

7.10

Properties

53

 

7.11

Pension and Welfare Plans

54

 

7.12

Regulations U and X

54

 

7.13

Investment Company Act

54

 

7.14

Sanctions Laws and Regulations

54

 

7.15

No Material Adverse Change

55

 

7.16

Deemed Repetition of Representations and Warranties

55

 

 

 

 

ARTICLE 8 AFFIRMATIVE COVENANTS

55

 

 

 

8.1

Information Covenants

55

 

8.2

Books, Record and Inspections

57

 

8.3

Maintenance of Insurance

58

 

8.4

Payment of Taxes

58

 

8.5

Organizational Existence

58

 

8.6

Compliance with Statutes, Obligations, etc.

59

 

ii

--------------------------------------------------------------------------------


 

 

8.7

Good Repair

59

 

8.8

[Reserved]

59

 

8.9

End of Fiscal Years; Fiscal Quarters

59

 

8.10

Use of Proceeds

59

 

8.11

Changes in Business

60

 

 

 

 

ARTICLE 9 NEGATIVE COVENANTS

60

 

 

 

9.1

Limitation on Liens

60

 

9.2

Limitation on Fundamental Changes

62

 

9.3

Debt to Capitalization Ratio

63

 

 

 

 

ARTICLE 10 EVENTS OF DEFAULT

63

 

 

 

10.1

Payments

63

 

10.2

Representations, etc.

63

 

10.3

Covenants

63

 

10.4

Default Under Other Agreements

63

 

10.5

Bankruptcy, etc.

64

 

10.6

[Reserved]

64

 

10.7

Judgments

64

 

10.8

Change of Ownership

64

 

10.9

Pension Plans

64

 

10.10

Remedies

65

 

10.11

Remedies Cumulative

65

 

 

 

 

ARTICLE 11 THE ADMINISTRATIVE AGENT

66

 

 

ARTICLE 12 MISCELLANEOUS

68

 

 

 

12.1

Amendments and Waivers

68

 

12.2

Notices

69

 

12.3

No Waiver; Cumulative Remedies

71

 

12.4

Survival of Representations and Warranties

72

 

12.5

Payment of Expenses and Taxes

72

 

12.6

Successors and Assigns; Participations and Assignments

73

 

12.7

Replacements of Lenders under Certain Circumstances

77

 

12.8

Adjustments; Set-off

78

 

12.9

Marshalling; Payments Set Aside

79

 

12.10

Counterparts; Effectiveness; Electronic Execution

80

 

12.11

Severability

80

 

iii

--------------------------------------------------------------------------------


 

 

12.12

Integration

80

 

12.13

Governing Law

80

 

12.14

Submission to Jurisdiction; Waivers

81

 

12.15

Acknowledgements

81

 

12.16

Waivers of Jury Trial

82

 

12.17

Confidentiality

82

 

12.18

Treatment of Revolving Credit Loans

82

 

12.19

USA Patriot Act

83

 

12.20

No Fiduciary Duty

83

 

12.21

Interest Rate Limitation

83

 

 

 

 

SCHEDULES:

 

 

 

 

Schedule I



Commitments

 

 

Schedule II

Litigation

 

 

Schedule III

Environmental Matters

 

 

Schedule IV

Pension and Welfare Matters

 

 

Schedule V

Outstanding Liens on Closing Date

 

 

Schedule VI

Existing Letters of Credit

 

 

 

 

 

EXHIBITS:

 

 

 

 

Exhibit A

Form of Notice of Borrowing

 

 

Exhibit B

Form of Notice of Continuation

 

 

Exhibit C

[Reserved]

 

 

Exhibit D

Form of Closing Date Certificate

 

 

Exhibit E

Form of Compliance Certificate



 

 

Exhibit F

Form of Assignment and Assumption

 

 

Exhibit G

Form of Increasing Lender Supplement

 

 

Exhibit H

Form of Augmenting Lender Supplement

 

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT, dated as of March 28, 2014, among ITC GREAT PLAINS,
LLC, a Michigan limited liability company (the “Borrower”), various financial
institutions and other Persons from time to time parties hereto as lenders (each
a “Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”).

 

The Borrower has requested that the Lenders make senior loans to it in an
aggregate principal amount not exceeding $150,000,000 at any one time
outstanding. The Lenders are prepared to make such loans upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used herein, the following terms shall have the meanings specified in this
Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

 

1.1          Defined Terms.

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month LIBOR
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day.  Any change in the ABR due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

 

“ABR Loan” shall mean each Revolving Credit Loan bearing interest at the rate
provided in Section 2.8(a).

 

“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loan for any LIBOR
Period, an interest rate per annum equal to (a) the LIBO Rate for such LIBOR
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” shall have the meaning provided in the preamble to this
Agreement and shall include such other financial institution as may be appointed
as the successor administrative agent in the manner and to the extent described
in Article 11.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries

 

--------------------------------------------------------------------------------


 

has a 10% or greater equity interest. A Person shall be deemed to control a
Person if such Person possesses, directly or indirectly, the power (i) to vote
10% or more of the Voting Stock having ordinary voting power for the election of
directors (or the equivalent) of such other Person or (ii) to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of Capital Stock, by contract or otherwise.

 

“Agent Parties” shall have the meaning assigned to such term in Section 12.2
(d).

 

“Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any U.S.
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

 

“Applicable Margin” and “Commitment Fee Rate” shall mean, for any day, the
applicable rate per annum set forth below under the caption “Applicable Margin”
or “Commitment Fee Rate”, respectively, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Borrower’s non-credit-enhanced
long term senior unsecured debt or, to the extent that no such rating is
available, one (1) rating notch below the ratings of the Borrower’s long term
senior secured debt:

 

Debt Ratings
Moody’s/S&P

 

Commitment

 

Applicable Margin

 

 

Fee

 

LIBOR

 

ABR

 

Category 1
> A1/A+

 

0.075

%

0.875

%

0.000

%

 

 

 

 

 

 

 

 

Category 2
= A2/A

 

0.100

%

1.000

%

0.000

%

 

 

 

 

 

 

 

 

Category 3
= A3/A-

 

0.125

%

1.125

%

0.125

%

 

 

 

 

 

 

 

 

Category 4
= Baa1/BBB+

 

0.175

%

1.250

%

0.250

%

 

 

 

 

 

 

 

 

Category 5
= Baa2/BBB

 

0.225

%

1.500

%

0.500

%

 

 

 

 

 

 

 

 

Category 6
< Baa3/BBB-

 

0.275

%

1.750

%

0.750

%

 

2

--------------------------------------------------------------------------------


 

For purposes of this definition, (i) if the ratings established by Moody’s and
S&P shall fall within different Categories, the Applicable Margin and the
Commitment Fee Rate shall be based on the higher of the two ratings unless one
of the two ratings is two or more Categories lower than the other, in which case
the Applicable Margin and the Commitment Fee Rate shall be determined by
reference to the Category next below the higher of the two Categories, (ii) if
only one rating is available from either Moody’s or S&P, then such rating shall
be used to determine the applicable Category, (iii) if neither Moody’s nor S&P
shall have in effect a rating for the Borrower’s non-credit-enhanced long term
senior unsecured debt and neither Moody’s nor S&P shall have in effect a rating
for the Borrower’s long term senior secured debt, then Category 6 above shall
apply, and (iv) if the ratings established or deemed to have been established by
Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Margin and Commitment Fee Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin and the Commitment Fee Rate shall be determined by reference
to the rating most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 12.6(b).

 

“Arranger” and “Arrangers” shall mean J.P. Morgan Securities LLC, Barclays Bank
PLC and Wells Fargo Securities, LLC, individually or collectively, as the
context requires.

 

“Assignee” shall have the meaning provided in Section 12.6(b)(i).

 

“Assignment and Assumption” shall mean an assignment and assumption agreement
substantially in the form of Exhibit F hereto or otherwise in a form that is
reasonably satisfactory to the Administrative Agent and delivered by each
Assignee to the Administrative Agent pursuant to Section 12.6(b)(ii)(C).

 

“Assignment Effective Date” shall have the meaning provided in
Section 12.6(b)(iii).

 

“Augmenting Lender” shall have the meaning assigned to such term in
Section 2.15.

 

“Authorized Officer”, as applied to any Person, shall mean the Chief Executive
Officer, the President, any Executive Vice-President, any Senior Executive Vice
President, any Senior Vice-President, the Chief Financial Officer, the Treasurer
or General Counsel of such Person or any other senior officer of such Person
designated as such in writing to the Administrative Agent by such Person.

 

“Available Revolving Credit Commitment” shall mean, with respect to any Lender,
an amount equal to the excess, if any, of (a) the amount of such Lender’s
Revolving Credit

 

3

--------------------------------------------------------------------------------


 

Commitment over (b) the sum of (i) the aggregate principal amount of all
Revolving Credit Loans of such Lender then outstanding and (ii) that portion of
such Lender’s Letter of Credit Exposure.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.5.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” shall have the meaning provided in the recitals to this Agreement.

 

“Borrowing” shall mean (a) the incurrence of one Type of Revolving Credit Loan
on a given date (or resulting from conversions or continuations on a given date)
and having, in the case of LIBOR Loans, the same LIBOR Period (provided that ABR
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of LIBOR Loans) or (b) a Swingline Loan.

 

“Business” shall have the meaning provided in Section 8.11.

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental actions to close, and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day that is a Business
Day described in clause (a) excluding any day that shall be in the City of
London a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental actions to close.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a finance lease obligation
on the balance sheet of that Person.

 

“Capital Stock” shall mean common shares, preferred shares or other equivalent
equity interests (howsoever designated) of capital stock of a corporation,
equity preferred or common interests or membership interests in a limited
liability company, limited or general partnership interests in a partnership or
any other equivalent of such ownership interest.

 

4

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

 

“Change of Ownership” shall mean and be deemed to have occurred if (i) any
person or group (within the meaning of the Securities and Exchange Act of 1934,
as amended, and the rules of the Securities and Exchange Commission thereunder)
shall become, directly or indirectly, the beneficial owner of capital stock
representing more than 35% of the ordinary voting power represented by the
issued and outstanding Voting Stock of ITC Holdings; and/or (ii) ITC Holdings
ceases to own, directly or indirectly, 85% of the Capital Stock of the Borrower,
free and clear of any Liens, other than Liens of the type described in clauses
(a), (b) or (c) (to the extent the obligations in respect of such judgments or
decrees under such clause (c) have been bonded for the full amount in dispute)
of the definition of “Permitted Liens”; and/or (iii) a majority of the incumbent
directors of ITC Holdings cease to be persons who were either (x) directors of
ITC Holdings on the Closing Date or (y) new directors (such persons being called
herein “New Members”) appointed or nominated for election by one or more persons
who were members of the board of directors of ITC Holdings on the Closing Date
or who were appointed or nominated by one or more such New Members whether or
not they were members on the Closing Date.

 

“Class”, when used in reference to any Revolving Credit Loan or Borrowing,
refers to whether such Revolving Credit Loan, or the Revolving Credit Loans
comprising such Borrowing, are Revolving Credit Loans or Swingline Loans.

 

“Closing Date” shall mean March 28, 2014.

 

“Closing Date Certificate” shall have the meaning provided in Section 6.1(b).

 

“Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

 

“Commitment Fee Rate” shall have the meaning given to that term in the
definition of “Applicable Margin”.

 

“Communications” shall have the meaning assigned to such term in Section 12.2
(d).

 

“Compliance Certificate” shall have the meaning provided in Section 8.1(c).

 

“Confidential Information” shall have the meaning provided in Section 12.17.

 

“Control”, “Controls” and “Controlled”, when used with respect to any Person,
shall mean the power to direct the management and policies of such Person,
directly or indirectly, whether through ownership of Voting Stock, by contract
or otherwise.

 

“Controlled Group”, when used with respect to the Borrower, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such

 

5

--------------------------------------------------------------------------------


 

Person, are treated as a single employer under Section 414(b) or 414(c) of the
Code or Section 4001 of ERISA.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Revolving Credit Loan and the issuance, extension or increase
of a Letter of Credit.

 

“Credit Party” shall mean the Administrative Agent, the Swingline Lender, any
Letter of Credit Issuer or any Lender.

 

“Debt to Capitalization Ratio” shall mean, with respect to the Borrower, as of
any date of determination, the ratio of (a) Total Debt for the Borrower as of
such date to (b) Total Capitalization for the Borrower as of such date.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed, within three (3) Business Days of the date required
to be funded or paid, to (i) fund any portion of its Loans, (ii) fund any
portion of its participations in Letters of Credit or Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the condition precedent, together with any applicable
default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the condition precedent, together with
any applicable default) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after written request by
a Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become, or has a Parent that has become, the
subject of a Bankruptcy Event.

 

“Dollars” and “$” shall mean lawful currency of the United States.

 

“Electronic Signature” shall mean an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” shall mean any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any Letter of Credit Issuer

 

6

--------------------------------------------------------------------------------


 

and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.

 

“Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance, investigations (other than internal
reports prepared by such Person or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety (with respect to
Hazardous Materials or conditions in the environment) or the environment.

 

“Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

 

“Event of Default” shall have the meaning provided in Article 10.

 

“Existing L/C” shall have the meaning provided in Section 3.1.

 

“Existing Revolving Credit Agreement” shall mean that certain Revolving Credit
Agreement, dated as of February 16, 2011, by and among the Borrower, JPMorgan
Chase Bank, N.A., as the Administrative Agent, and the lenders party thereto, as
amended, supplemented or otherwise modified prior to the Closing Date.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a

 

7

--------------------------------------------------------------------------------


 

Business Day, the average of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Finance Parties” shall mean the Administrative Agent and the Lenders.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“F.R.S. Board” shall mean the Board of Governors of the Federal Reserve System
or any successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, subject to Section 1.2.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith or, if the Guarantee Obligation is
expressly limited to a specified amount, such specified amount.

 

“Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous

 

8

--------------------------------------------------------------------------------


 

waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

 

“Hostile Take-Over Bid” shall mean an offer to purchase a controlling interest
in any Person by the Borrower or any of its Subsidiaries or in which the
Borrower or any of its Subsidiaries is involved, in respect of which the board
of directors (or equivalent governing body for such entity) of the target entity
has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.15.

 

“including” and “include” shall mean including without limiting the generality
of any description preceding such term, and, for purposes of this Agreement, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be classified as a liability on the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other
similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that, Indebtedness shall not include current payables and
accrued expenses, in each case arising in the ordinary course of business.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 12.6(b).

 

“Interpolated Rate” shall mean, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

 

“ITC Holdings” shall mean ITC Holdings Corp., a Michigan corporation.

 

9

--------------------------------------------------------------------------------


 

“ITC Holdings Existing Revolving Credit Agreement” shall mean the Revolving
Credit Agreement, dated as of May 17, 2011 (as amended, supplemented or
otherwise modified from time to time), among ITC Holdings, the various financial
institutions and other Persons from time to time parties thereto and JPMCB, as
administrative agent.

 

“ITC Holdings Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time), among ITC Holdings, the various financial
institutions and other Persons from time to time parties thereto and JPMCB, as
administrative agent.

 

“ITC Midwest” shall mean ITC Midwest LLC, a Michigan limited liability company.

 

“ITC Midwest Existing Revolving Credit Agreement” shall mean the Revolving
Credit Agreement, dated as of May 31, 2012 (as amended, supplemented or
otherwise modified from time to time), among ITC Midwest, the various financial
institutions and other Persons from time to time parties thereto and JPMCB, as
administrative agent.

 

“ITC Midwest Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time), among ITC Midwest, the various financial
institutions and other Persons from time to time parties thereto and JPMCB, as
administrative agent.

 

“ITCTransmission” shall mean International Transmission Company, a Michigan
corporation.

 

“ITCTransmission Existing Revolving Credit Agreement” shall mean the Revolving
Credit Agreement, dated as of May 17, 2011 (as amended, supplemented or
otherwise modified from time to time), among ITC Transmission, the various
financial institutions and other Persons from time to time parties thereto and
JPMCB, as administrative agent.

 

“ITCTransmission Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time), among ITC Transmission, the various financial
institutions and other Persons from time to time parties thereto and JPMCB, as
administrative agent.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement and any other Person that shall have become a Lender
hereunder pursuant to Section 2.15 or pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and each Letter of Credit Issuer.

 

10

--------------------------------------------------------------------------------


 

“Letter of Credit” shall mean (i) each standby letter of credit issued pursuant
to Section 3.1 and (ii) each Existing L/C.

 

“Letter of Credit Commitment” shall mean, with respect to each Letter of Credit
Issuer, the amount set forth opposite the name of such Letter of Credit Issuer
on Schedule I.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, the sum of
(a) the amount of any Unpaid Drawings on Letters of Credit in respect of which
such Lender has made (or is required to have made) payments to the applicable
Letter of Credit Issuer pursuant to Section 3.4(a) and (b) such Lender’s
Revolving Credit Commitment Percentage of the Letter of Credit Outstanding
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the applicable
Letter of Credit Issuer pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean JPMCB, Barclays Bank PLC and Wells Fargo
Bank, National Association, any of their respective Affiliates.

 

“Letter of Credit Outstanding” shall mean, at any time, the sum, without
duplication, of (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“LIBO Rate” shall mean, with respect to any LIBOR Loan for any applicable LIBOR
Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such LIBOR Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate
does not appear on either of such Reuters pages, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such LIBOR Period; provided that,
if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such LIBOR Period (the
“Impacted Interest Period”), then the LIBO Rate for such LIBOR Period shall be
the Interpolated Rate; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement. 
It is understood and agreed that all of the terms and conditions of this
definition of “LIBO Rate” shall be subject to Section 2.8.

 

“LIBOR Loan” shall mean each Revolving Credit Loan bearing interest at the rate
provided in Section 2.8(b).

 

“LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest period
selected by the Borrower for such LIBOR Loan in accordance with Section 2.9.

 

11

--------------------------------------------------------------------------------


 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries taken as a whole that would materially adversely affect the
ability of the Borrower to perform its obligations under this Agreement.

 

“METC” shall mean Michigan Electric Transmission Company, LLC, a Michigan
corporation.

 

“METC Existing Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of May 17, 2011 (as amended, supplemented or otherwise
modified from time to time), among METC, the various financial institutions and
other Persons from time to time parties thereto and JPMCB, as administrative
agent.

 

“METC Revolving Credit Agreement” shall mean the Revolving Credit Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time), among METC, the various financial institutions and other Persons
from time to time parties thereto and JPMCB, as administrative agent.

 

“Minimum Borrowing Amount” shall mean $500,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage Bond Indenture” shall mean any indenture or similar document to be
entered into by the Borrower (including, without limitation, any notes issued
thereunder) providing for the issuance by the Borrower from time to time of
bonds, notes or other evidences of indebtedness to be issued in one or more
series to be secured by a mortgage on substantially all interests in real
property, fixtures and structures and certain other property assets of the
Borrower, in each case, on terms and conditions reasonably satisfactory to the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed),
as such indenture or similar document may be amended, supplemented or otherwise
modified from time to time.

 

“Net Tangible Assets” shall mean, at any date, the gross book value as shown by
the Borrower’s books of all its real and personal property (including any
regulatory or intangible assets includible in the Borrower’s transmission
rates), exclusive of licenses, patents, patent applications, copyrights,
trademarks, trade names, goodwill, experimental or organizational expense and
other like intangibles, treasury stock and unamortized debt discount and
expense, less the sum of: (i) all reserves for depreciation, obsolescence,
depletion and amortization of its properties as shown by the Borrower’s books
and all other proper reserves which in accordance with GAAP should be provided
in connection with the Borrower’s business; and (ii) all

 

12

--------------------------------------------------------------------------------


 

Indebtedness and other liabilities of the Borrower other than (a) secured
Indebtedness under the Mortgage Bond Indenture, (b) reserves which have been
deducted pursuant to clause (i) above and (c) capital stock and surplus.

 

“Non-U.S. Lender” shall mean any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

“Notice of Borrowing” shall mean a Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.

 

“Notice of Continuation” shall have the meaning provided in Section 2.6(a).

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.

 

“Other Taxes” shall have the meaning provided in Section 12.5.

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant” shall have the meaning provided in Section 12.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 12.6(c)(i).

 

“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

“Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, is a contributing employer or a sponsor.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments, customs duties or
governmental charges or claims not yet due or which are being contested in good
faith and by appropriate proceedings for which appropriate provisions have been
established in accordance with GAAP; (b) Liens in respect of property or assets
of the Borrower or any of its Subsidiaries imposed by law, such as carriers’,
warehousemen’s and or mechanics’ Liens, and other similar Liens arising in the
ordinary course of business and Liens arising under zoning laws and ordinances
and municipal bylaws and regulations, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 10.7; (d) Liens
(other than those arising by Requirement of Law that are

 

13

--------------------------------------------------------------------------------


 

not permitted by clause (a) of this definition) incurred or deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business; (e) ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of its Subsidiaries are
located; (f) easements, rights-of-way, restrictive covenants or agreements,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the business of the
Borrower and its Subsidiaries taken as a whole; (g) any interest or title of a
lessor or secured by a lessor’s interest under any lease permitted by this
Agreement; (h) Liens incurred by the licensing of trademarks by the Borrower or
any of its Subsidiaries to others in the ordinary course of business; and
(i) leases or subleases granted to others, not interfering in any material
respect with the business of the Borrower and its Subsidiaries taken as a whole.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Projections” shall have the meaning provided in Section 6.1(i).

 

“Prime Rate” the rate of interest per annum publicly announced from time to time
by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Real Estate” shall have the meaning provided in Section 8.1(e).

 

“Register” shall have the meaning provided in Section 12.6(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, partners,
agents and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” shall mean, at any date, Lenders having or holding more than
50% of the Total Revolving Credit Commitment at such date (provided that in the
case of a Defaulting Lender, for this purpose only, its Revolving Credit
Commitment shall be deemed to be equal to the outstanding principal amount of
all Revolving Credit Loans of such Defaulting Lender at such date) or, if the
Revolving Credit Commitments have terminated, more than 50% of the outstanding
principal amount of all Revolving Credit Loans, Swingline Exposure and Letter of
Credit Exposure on such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject and
whether or not having the force of law.

 

14

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
the amount set forth on Schedule I as such Lender’s “Revolving Credit
Commitment” and being an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) increased from time to time pursuant to Section 2.15 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.6 pursuant to which such Lender assumed a portion of the
Total Revolving Credit Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof (including pursuant to Sections 4.2
and 12.6).

 

“Revolving Credit Commitment Percentage” shall mean, with respect to any Lender,
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment; provided that in the case of Section 2.14
when a Defaulting Lender shall exist, “Revolving Credit Commitment Percentage”
shall mean the percentage of the Total Revolving Credit Commitment (disregarding
any Defaulting Lender’s Revolving Credit Commitment) represented by such
Lender’s Revolving Credit Commitment.  If the Total Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments and to the Lender’s status as a Defaulting
Lender at the time of determination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Swingline Exposure at such time.

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(a) (and
shall, unless the context otherwise requires, include Swingline Loans).

 

“Revolving Credit Maturity Date” shall mean March 28, 2019 subject to extension
(in the case of each Lender consenting thereto) as provided in Section 2.17, or,
if earlier, the date on which the Revolving Credit Commitments shall have
terminated or shall have been reduced to zero.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” shall mean a person or entity that (a) is named on the list
of  “Specially Designated Nationals” or “Blocked Persons” on the most current
list published by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-

 

15

--------------------------------------------------------------------------------


 

List/Pages/default.aspx or as otherwise published from time to time or (b) is
(x) an agency of the government of a country, (y) an organization controlled by
a country or (z) a person resident in a country that is subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, as such program may be applicable
to such agency, organization or person or (c) otherwise the subject of any
current U.S. sanctions administered by OFAC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the F.R.S. Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the F.R.S. Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the F.R.S. Board.  LIBOR Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the F.R.S. Board or any comparable regulation.  The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 9.2(a).

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time

 

16

--------------------------------------------------------------------------------


 

shall be its Revolving Credit Commitment Percentage of the total Swingline
Exposure at such time.

 

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made pursuant to Section 2.16.

 

“Syndication Agents” shall mean Barclays Bank PLC and Wells Fargo Bank, National
Association.

 

“Taxes” shall have the meaning provided in Section 5.3(a)(i).

 

“Total Capitalization” shall mean, as of any date of determination, the sum,
without duplication, of (a) Total Debt and (b) the total stockholder’s equity of
the Borrower as determined in accordance with GAAP; provided that the term
“Total Capitalization” shall exclude the non-cash effects of the March 31, 2006
FAS Statement titled “Employers’ Accounting for Defined Pension and
Postretirement Plans”.

 

“Total Debt” shall mean, as of any date of determination, (a) the sum, without
duplication, of (i) all Indebtedness of the Borrower and its Subsidiaries for
borrowed money outstanding on such date, (ii) all Capitalized Lease Obligations
of the Borrower and its Subsidiaries outstanding on such date and (iii) all
Indebtedness of the Borrower and its Subsidiaries of the types described in
clauses (b) and (d) of the definition of Indebtedness (but in the case of clause
(d), only to the extent such Indebtedness is assumed by the Borrower or any
Subsidiary), all calculated on a consolidated basis in accordance with GAAP and
to the extent reflected as Indebtedness on the consolidated balance sheet of the
Borrower in accordance with GAAP minus (b) the aggregate amount of cash held by
the Borrower and its Subsidiaries as at such date and included in the cash
accounts listed on the consolidated balance sheet of the Borrower and its
Subsidiaries and deposited with the Administrative Agent to the extent the use
thereof for application to payment of Indebtedness of the Borrower and its
Subsidiaries is not prohibited by law or any contract to which the Borrower or
any of its Subsidiaries is a party (but in each case excluding equity securities
that are mandatorily redeemable 91 or more days after the Revolving Credit
Maturity Date and that are classified as hybrid securities by Moody’s and/or
S&P).

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders, which as of the Closing Date was $150,000,000.

 

“Type” shall mean as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Loan.

 

“United States” and “U.S.” shall mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Voting Stock” shall mean Capital Stock of a Person which carries voting rights
or the right to Control such Person under any circumstances; provided that
Capital Stock which carries

 

17

--------------------------------------------------------------------------------


 

the right to vote or Control conditionally upon the happening of an event shall
not be considered Voting Stock until the occurrence of such event and then only
during the continuance of such event.

 

“Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.

 

1.2          Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) without
giving effect to any changes in GAAP occurring after the Closing Date, the
effect of which would be to cause leases which would be treated as operating
leases under GAAP as of the Closing Date to be treated as capital leases under
GAAP.

 

1.3          Interpretation.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  The word “law” shall be construed
as referring to all statutes, rules, regulations, codes and other laws.  Unless
the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any

 

18

--------------------------------------------------------------------------------


 

definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

ARTICLE 2
AMOUNT AND TERMS OF CREDIT

 

2.1          Commitments.

 

(a)           Subject to and upon the terms and conditions herein set forth,
each Lender severally agrees to make a loan or loans in Dollars (each a
“Revolving Credit Loan” and, collectively, the “Revolving Credit Loans”) to the
Borrower, which Revolving Credit Loans (i) shall be made at any time and from
time to time on and after the Closing Date and prior to the Revolving Credit
Maturity Date, (ii) may, at the option of the Borrower, be incurred and
maintained as, and/or converted into, ABR Loans or LIBOR Loans (provided that
all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type), (iii) may be repaid and reborrowed
in accordance with the provisions hereof and shall be repaid in full on the
Revolving Credit Maturity Date, (iv) for any such Lender at any time, shall not
result in such Lender’s Revolving Credit Exposure at such time exceeding such
Lender’s Revolving Credit Commitment at such time and (v) after giving effect
thereto and to the application of the proceeds thereof, shall not result at any
time in the aggregate amount of the Lenders’ Revolving Credit Exposures
exceeding the Total Revolving Credit Commitment then in effect. As of the
Closing Date, the Total Revolving Credit Commitment will be $150,000,000.

 

(b)           The Borrower shall use the Letters of Credit and the proceeds from
the Revolving Credit Loans for general corporate purposes of the Borrower and
its Subsidiaries (including, without limitation, to finance capital
expenditures, investments, acquisitions and to repay Indebtedness); provided
that, notwithstanding any of the foregoing, none of the proceeds from Revolving
Credit Loans may be used to finance any Hostile Take-Over Bid.

 

(c)           Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.16.

 

2.2          Minimum Amount of Each Borrowing; Maximum Number of Borrowings.

 

The aggregate principal amount of each Borrowing of Revolving Credit Loans shall
be in a multiple of $100,000 and shall not be less than the Minimum Borrowing
Amount. More than

 

19

--------------------------------------------------------------------------------


 

one Borrowing may occur on any date; provided that at no time shall there be
outstanding more than 15 Borrowings of LIBOR Loans under this Agreement.

 

2.3          Notice of Borrowing.

 

(a)           To request a Revolving Credit Loan to be made hereunder (other
than Borrowings to repay Unpaid Drawings), the Borrower shall give the
Administrative Agent at an office of the Administrative Agent from time to time
notified by the Administrative Agent to the Borrower (but initially the office
set forth for the Administrative Agent in Section 12.2(a)(ii)), (i) a written
Notice of Borrowing (or telephonic notice promptly confirmed in writing) prior
to 12:00 noon (New York time) at least three Business Days prior to the proposed
day of each Borrowing of LIBOR Loans and (ii) a written Notice of Borrowing (or
telephonic notice promptly confirmed in writing) prior to 10:00 a.m. (New York
time) on the proposed day of each Borrowing of ABR Loans. Each such Notice of
Borrowing, except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day), (iii) whether the Borrowing shall
consist of ABR Loans or LIBOR Loans, (iv) if such Borrowing shall consist of
LIBOR Loans, the LIBOR Period to be initially applicable thereto and (v) the
number and location of the account to which funds are to be disbursed. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.

 

(b)           Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(c).

 

(c)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4          Disbursement of Funds.

 

(a)           No later than 12:00 Noon (New York time) on the date specified in
each Notice of Borrowing, each Lender will make available its pro rata portion,
if any, of each Borrowing requested to be made on such date in the manner
provided below; provided that Swingline Loans shall be made as provided in
Section 2.16.

 

(b)           Each Lender shall make available all amounts it is to fund under
any Borrowing in immediately available funds to the Administrative Agent at an
office of the Administrative Agent from time to time notified by the
Administrative Agent to the Lenders (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), and the Administrative Agent will
(except in the case of Borrowings to repay Unpaid Drawings) make available to
the Borrower by depositing such funds as specified in the applicable Notice of
Borrowing, the

 

20

--------------------------------------------------------------------------------


 

aggregate of the amounts so made available. Unless the Administrative Agent
shall have been notified by any Lender prior to the date of any such Borrowing
that such Lender does not intend to make available to the Administrative Agent
its portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available same to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, at the Federal Funds Effective Rate or (ii) if paid by the
Borrower, the then-applicable rate of interest, calculated in accordance with
Section 2.8, for the respective Revolving Credit Loans.

 

(c)                                  Nothing in this Section 2.4 shall be deemed
to relieve any Lender from its obligation to fulfill its commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder).

 

2.5                               Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower shall, for the benefit of the
Lenders, on the Revolving Credit Maturity Date, (i) repay to the Administrative
Agent the then-unpaid Revolving Credit Loans and (ii) retire all other
then-outstanding Revolving Credit Exposure. The Borrower shall repay the
Swingline Lender, or to the extent required by Section 2.16(c), to the
Administrative Agent for the account of the Lenders, the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Credit Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to the appropriate lending office of such Lender resulting from
each Revolving Credit Loan made by such lending office of such Lender from time
to time, including the amounts and currency of principal and interest payable
and paid to such lending office of such Lender from time to time under this
Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 12.6, and a sub-account for each Lender, in which
Register and sub-accounts (taken together) shall be

 

21

--------------------------------------------------------------------------------


 

recorded (i) the amount of each Revolving Credit Loan made hereunder, the Type
and Class of each Revolving Credit Loan made and the LIBOR Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(d)                                 The entries made in the Register and
accounts and subaccounts maintained pursuant to paragraphs (b) and (c) of this
Section shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Revolving Credit Loans made to the Borrower
by such Lender in accordance with the terms of this Agreement. In the event that
there is an inconsistency between the accounts maintained by a Lender pursuant
to Section 2.5(b) and the Register maintained by the Administrative Agent
pursuant to Section 12.6, the said Register shall prevail.

 

(e)                                  All payments to be made by the
Administrative Agent to any Lender hereunder shall be made in accordance with
the payment instructions of such Lender set forth on the signature page of such
Lender hereunder or, if such Lender is an Assignee, set forth in the Assignment
and Assumption of such Lender.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Revolving Credit Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 12.6) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

2.6                               Changes in Type of Revolving Credit Loan.

 

(a)                                 The Borrower shall have the option on any
Business Day to convert all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Revolving Credit Loans made to the
Borrower of one Type into a Borrowing or Borrowings of another permitted Type or
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional LIBOR Period; provided that (i) no partial continuation of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount,
(ii) ABR Loans may not be converted into LIBOR Loans, if a Default or Event of
Default is in existence on the date of the proposed conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) LIBOR Loans may not be
continued as LIBOR Loans for an additional LIBOR Period if a Default or Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, (iv) no LIBOR Period in excess
of one month may be selected for any LIBOR Loan if a Default

 

22

--------------------------------------------------------------------------------


 

or Event of Default is in existence on the date of the proposed continuation and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such longer LIBOR Period, (v) Borrowings
resulting from continuations or conversions pursuant to this Section 2.6 shall
be limited in number as provided in Section 2.2 and (vi) the outstanding
principal amount of a Revolving Credit Loan of one Type may not be converted
into a Borrowing of another permitted Type until the end of the current LIBOR
Period for such Revolving Credit Loan. Each such continuation or conversion
shall be effected by the Borrower by giving the Administrative Agent at the
location set forth in Section 12.2 prior to 12:00 Noon (New York time) at least
three Business Days’ prior written notice substantially in the form of Exhibit B
(or telephonic notice promptly confirmed in writing) (each a “Notice of
Continuation”) specifying the Revolving Credit Loans to be so continued or
converted, the Type of Revolving Credit Loans to be continued or converted into
and, if such Revolving Credit Loans are to be converted or continued as LIBOR
Loans, the LIBOR Period to be initially applicable thereto. The Administrative
Agent shall give each Lender notice as promptly as practicable of any such
proposed continuation or conversion affecting any of its Revolving Credit Loans.
This Section 2.6 shall not be construed to permit the Borrower to change the
currency of any Borrowing.

 

(b)                                 If any Default or Event of Default is in
existence at the time of any proposed continuation of any LIBOR Loans and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current LIBOR Period into ABR
Loans.

 

(c)                                  If upon the expiration of any LIBOR Period,
the Borrower has failed to elect a new LIBOR Period to be applicable thereto as
provided in paragraph (a) above, the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans, as the case may be, into a Borrowing of
ABR Loans, as the case may be, effective as of the expiration date of such
current LIBOR Period.

 

2.7                               Pro Rata Borrowings.

 

Each Borrowing of Revolving Credit Loans under this Agreement shall be made by
the Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentage; provided that the Administrative Agent may adjust the
proportions of the Lenders with respect to any Borrowing to be made by such
Lenders to ensure that no Lender’s Revolving Credit Exposure (after granting its
portion of such Borrowing) exceeds its Revolving Credit Commitment. It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Revolving Credit Loans hereunder and that each
Lender shall be obligated to make the Revolving Credit Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

 

2.8                               Interest and Fees.

 

(a)                                 The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before

 

23

--------------------------------------------------------------------------------


 

and after default and judgment) at a rate per annum that shall at all times be
equal to the Applicable Margin for ABR Loans plus the ABR in effect from time to
time.

 

(b)                                 The unpaid principal amount of each LIBOR
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before and after default and
judgment) at a rate per annum that shall at all times be equal to the Applicable
Margin for LIBOR Loans plus the relevant LIBOR.

 

(c)                                  If all or a portion of (i) the principal
amount of any Revolving Credit Loan or (ii) any interest thereon or fees payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (x) in the case of overdue principal, equal to the rate that
would otherwise be applicable thereto plus, to the extent permitted by
applicable law, 2.00% (after as well as before maturity and judgment), (y) in
the case of any overdue interest with respect to any Revolving Credit Loan,
equal to the rate of interest applicable to such Revolving Credit Loan plus, to
the extent permitted by applicable law, 2.00%, or (z) in the case of any overdue
fees or other amounts owing hereunder, equal to the rate of interest then
applicable to Revolving Credit Loans maintained as ABR Loans plus 2.00%, in each
case from and including the date of such non-payment to but excluding the date
on which such amount is paid in full (after as well as before maturity and
judgment). All interest payable pursuant to this Section 2.8(c) shall be payable
upon demand.

 

(d)                                 Interest on each Revolving Credit Loan shall
accrue from and including the date such Revolving Credit Loan is made to but
excluding the date of any repayment thereof and shall, except as otherwise
provided pursuant to Section 2.8(c), be payable (i) in respect of each ABR Loan
and each Swingline Loan, quarterly in arrears on the last Business Day of each
of March, June, September and December (for the three-month period (or portion
thereof) ended on such day), (ii) in respect of each LIBOR Loan, on the last day
of each LIBOR Period applicable thereto and, in the case of a LIBOR Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such LIBOR Period and (iii) in respect of each Revolving Credit
Loan on any payment or prepayment (on the amount paid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.4.

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of LIBOR Loans, shall promptly notify the
Borrower and the Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9                               Interest Periods.

 

At the time the Borrower gives a Notice of Borrowing or a Notice of Continuation
in respect of the making of, or conversion into or continuation as, a Borrowing
of LIBOR Loans prior to 10:00 a.m. (New York time) on the third Business Day
prior to the applicable date of making or conversion or continuation of such
LIBOR Loans, the Borrower shall have the right to

 

24

--------------------------------------------------------------------------------


 

elect by giving the Administrative Agent written notice of (or telephonic notice
promptly confirmed in writing) the LIBOR Period applicable to such Borrowing,
which LIBOR Period shall, at the option of the Borrower, be one week or one,
two, three or six months. Notwithstanding anything to the contrary contained
above:

 

(a)                                 the initial LIBOR Period for any Borrowing
of LIBOR Loans shall commence on the date of such Borrowing (including the date
of any conversion from a Borrowing of ABR Loans) and each LIBOR Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding LIBOR Period expires;

 

(b)                                 if any LIBOR Period relating to a Borrowing
of LIBOR Loans begins on the last Business Day of a calendar month or begins on
a day for which there is no numerically corresponding day in the calendar month
at the end of such LIBOR Period, such LIBOR Period shall end on the last
Business Day of the calendar month at the end of such LIBOR Period;

 

(c)                                  if any LIBOR Period would otherwise expire
on a day that is not a Business Day, such LIBOR Period shall expire on the next
succeeding Business Day; provided that if any LIBOR Period in respect of a LIBOR
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such LIBOR
Period shall expire on the next preceding Business Day; and

 

(d)                                 the Borrower shall not be entitled to elect
any LIBOR Period in respect of any LIBOR Loan if such LIBOR Period would extend
beyond the Revolving Credit Maturity Date.

 

This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

 

2.10                        Increased Costs, Illegality, etc.

 

(a)                                 In the event that the Administrative Agent
or any Lender shall have reasonably determined (which determination shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto):

 

(i)                                     on any date for determining LIBOR for a
Borrowing of LIBOR Loans for any LIBOR Period that by reason of any changes
arising on or after the date hereof affecting the London interbank market
(x) deposits in Dollars in the principal amounts of the Revolving Credit Loans
comprising such Borrowing are not readily available to such Lender in the London
interbank market or (y) adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR; or

 

(ii)                                  at any time, that the Administrative Agent
or such Lender shall incur increased costs or reductions in the amounts received
or receivable hereunder with respect to any Revolving Credit Loans or any
Swingline Loans (other than any such increase or reduction attributable to
(A) Taxes, (B) Other Taxes, (C) taxes excluded by

 

25

--------------------------------------------------------------------------------


 

Section 5.3(a)(i)(A) or Section 5.3(a)(i)(B) or (D) taxes excluded by
Section 5.3(b)) because of (x) any change since the date hereof in any
applicable law, treaty, governmental rule, regulation, guideline or order (or in
the interpretation, administration or application thereof and including the
introduction of any new law or treaty or governmental rule or request,
regulation, guideline, requirement, directive or order), such as, for example,
but not limited to, a change in official reserve requirements (including any
reserve requirements specified under regulations issued from time to time by the
F.R.S. Board and then applicable to assets or liabilities consisting of and
including “Eurocurrency Liabilities” as therein defined or the imposition of any
tax on the Administrative Agent or any Lender on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto), and/or (y) with respect to
LIBOR Loans only, other circumstances affecting the London interbank market; or

 

(iii)                               at any time, that the making or continuance
of any LIBOR Loan has become unlawful by compliance by such Lender in good faith
with any law, treaty, governmental rule or request, regulation, guideline,
requirement, directive or order (or would conflict with any such governmental
rule or request, regulation, guideline, requirement, directive or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the London interbank
market;

 

then, and in any such event, the Administrative Agent or such Lender shall
within a reasonable time thereafter give notice (if by telephone confirmed in
writing) to the Borrower and, as the case may be, to the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(i) above, LIBOR Loans shall no longer be available from such Lender (and such
Lender’s obligation to make such Revolving Credit Loans shall be suspended)
until such time as such Lender notifies the Administrative Agent, the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice such Lender agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or any Notice of Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed, with respect to such Lender
only, to be a Notice of Borrowing or a Notice of Continuation for ABR Loans,
(y) in the case of clause (ii) above, the Borrower shall pay to the
Administrative Agent or such Lender, within five (5) days after receipt of
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate the Administrative Agent or such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to the Administrative Agent or such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by the Administrative Agent or such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto, provided that the determination of such additional amounts shall
be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender (after
consideration of such factors as such Lender then reasonably determines to be
relevant)) and (z) in the case of clause (iii) above,

 

26

--------------------------------------------------------------------------------


 

the Borrower shall take one of the actions specified in Section 2.10(b) as
promptly as possible and, in any event, within the time period required by law.

 

(b)                                 At any time that any LIBOR Loan is affected
by the circumstances described in Section 2.10(a)(ii) or 2.10(a)(iii), the
Borrower may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (i) if the affected LIBOR Loan is then being
made pursuant to a Credit Event or Borrowing by way of conversion into a LIBOR
Loan, cancel said Credit Event or Borrowing by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
2.10(a)(iii), or (ii) if the affected LIBOR Loan is then outstanding, upon at
least three Business Days notice to the Administrative Agent, require the
affected Lender to convert each such LIBOR Loan into an ABR Loan; provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated in the same manner pursuant to this Section 2.10(b).

 

(c)                                  If, after the date hereof, the adoption of
any applicable law, rule or regulation regarding capital adequacy or liquidity
requirements, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, or compliance by a Lender
or its parent with any request or directive made or adopted after the date
hereof regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of any such Governmental Authority, has or would have
the effect of reducing the rate of return on such Lender’s or its parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy and liquidity requirements), then within five (5) days after written
demand (as described below) by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or its parent for such reduction, it being
understood and agreed, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof. Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 2.10(c) (provided that such
determination of additional amounts shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender (after consideration of such factors as such Lender
then reasonably determines to be relevant)), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts (it being agreed that a
written notice as to the additional amounts owed to the Administrative Agent or
such Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by the Administrative Agent or such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto, provided that the determination of such additional amounts shall
be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender (after
consideration of such factors as such Lender then reasonably determines to be
relevant), although the failure to give any such notice shall not, subject to
Section 2.13, release or diminish the Borrower’s obligations to pay additional
amounts pursuant to this Section 2.10(c) upon receipt of such notice.

 

27

--------------------------------------------------------------------------------


 

(d)                                 For purposes of this Section 2.10, and
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, requirements,
guidelines and directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case shall be deemed to have been enacted, adopted, issued
and implemented after the date hereof, regardless of the date enacted, adopted,
issued or implemented.

 

(e)                                  Subject to Section 2.13, the provisions of
this Section 2.10 shall survive the repayment of the Revolving Credit Loans and
all other amounts payable hereunder.

 

2.11                        Compensation.

 

If (a) any payment of principal of any LIBOR Loan, or any continuation of any
LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Revolving Credit Loans pursuant to
Article 10 or for any other reason, (b) any Borrowing of LIBOR Loans is not made
as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a LIBOR Loan as a result of a withdrawn Notice of Continuation,
(d) any LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn
Notice of Continuation or (e) any prepayment of principal of any LIBOR Loan is
not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1, the Borrower shall, after receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.

 

2.12                        Change of Lending Office.

 

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10 or 5.3, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

28

--------------------------------------------------------------------------------


 

2.13                        Notice of Certain Costs.

 

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11, 3.5 or 5.3 is given by the Administrative
Agent, the Swingline Lender, any Letter of Credit Issuer or any Lender more than
180 days after the Administrative Agent, the Swingline Lender, such Letter of
Credit Issuer or such Lender has knowledge (or should have had knowledge) of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections
(provided that no Lender shall be deemed to have knowledge of any such event
referred to in Section 2.10(d) prior to the incurrence of any such additional
cost, reduction in amounts, loss, tax or other additional amounts), then the
Administrative Agent, the Swingline Lender, such Letter of Credit Issuer or such
Lender shall not be entitled to compensation under Section 2.10, 2.11, 3.5 or
5.3, as the case may be, for any such amounts incurred or accruing prior to the
giving of such notice.

 

2.14                        Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 4.1; and

 

(b)                                 the Revolving Credit Commitment and
Revolving Credit Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment,  waiver or other
modification pursuant to Section 12.1; provided that except as otherwise
provided in Section 12.1, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

 

(c)                                  if any Swingline Exposure or Letter of
Credit Exposure exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     so long as (x) the conditions set forth
in Section 6.2 are satisfied at the time of reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) no Default shall be continuing,
all or any part of the Swingline Exposure or Letter of Credit Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages but
only to the extent the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and Letter of Credit
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one (1) Business Day following notice by the Administrative Agent (x) first,
prepay such Defaulting Lender’s Swingline Exposure

 

29

--------------------------------------------------------------------------------


 

and (y) second, cash collateralize for the benefit of the applicable Letter of
Credit Issuer only the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 10.10 for so long as such Letter of Credit Exposure is
outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Exposure pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender (or the Administrative Agent or any other Lender) pursuant to
Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period (and to the extent) such Defaulting Lender’s Letter
of Credit Exposure is cash collateralized;

 

(iv)                              if the Letter of Credit Exposure of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 4.1(a) and Section 4.1(b) shall
be adjusted in accordance with such non-Defaulting Lenders’ Revolving Credit
Commitment Percentage; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s Letter of Credit Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Swingline Lender, any Letter of Credit Issuer or
any other Lender hereunder, all letter of credit fees payable under
Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the applicable Letter of Credit Issuer (and not to
such Defaulting Lender) until and to the extent that such Letter of Credit
Exposure is reallocated and/or cash collateralized; and

 

(d)                                 So long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and each Letter of Credit Issuer shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the Defaulting
Lender’s then outstanding Letter of Credit Exposure will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.14(c),
and participating interests in any such newly made Swingline Loan or newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.14(c)(i) (and such Defaulting
Lender shall not participate therein).

 

(e)                                  In the event that the Administrative Agent,
the Borrower, the Swingline Lender and each Letter of Credit Issuer each agrees
in writing that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure and
the Letter of Credit Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Revolving Credit Loans (other than
Swingline Loans) of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Credit Loans in accordance with its Revolving Credit Commitment Percentage,
whereupon such Lender shall cease to be a Defaulting Lender.

 

30

--------------------------------------------------------------------------------


 

2.15                        Expansion Option.

 

The Borrower may from time to time elect to increase the Revolving Credit
Commitments in minimum increments of $25,000,000 (or such lesser amount as the
Administrative Agent may agree) so long as, after giving effect thereto, the
aggregate amount of such increases does not exceed $50,000,000.  The Borrower
may arrange for any such increase to be provided by one or more Lenders (each
Lender so agreeing to an increase in its Revolving Credit Commitment, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Revolving Credit
Commitments, or provide new Revolving Credit Commitments, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Borrower, the Swingline Lender, each Letter of Credit Issuer and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit G hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit H hereto.  No consent of any Lender (other than the Lenders
participating in the increase) shall be required for any increase in Revolving
Credit Commitments pursuant to this Section 2.15.  Increases and new Revolving
Credit Commitments created pursuant to this Section 2.15 shall become effective
on the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof.  Notwithstanding the foregoing, no increase in the
Revolving Credit Commitments (or in the Revolving Credit Commitment of any
Lender) shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase, (A) the conditions set forth in
paragraphs (a) and (b) of Section 6.2 shall be satisfied or waived by the
Required Lenders and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Authorized Officer of the
Borrower and (B) the Borrower shall be in compliance with the covenant contained
in Section 9.3 and (ii) the Administrative Agent shall have received documents
and opinions consistent with those delivered on the effective date as to the
organizational power and authority of the Borrower to borrow hereunder after
giving effect to such increase.  On the effective date of any increase in the
Revolving Credit Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Credit Loans
of all the Lenders to equal its Revolving Credit Commitment Percentage of such
outstanding Revolving Credit Loans, and (ii)  the Borrower shall be deemed to
have repaid and reborrowed all outstanding Revolving Credit Loans as of the date
of any increase in the Revolving Credit Commitments (with such reborrowing to
consist of the Types of Revolving Credit Loans, with related LIBOR Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.9).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
LIBOR Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.11 if the deemed payment occurs other than on the last
day of the related LIBOR Periods.  Nothing contained in this Section 2.15 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Credit Commitment hereunder.

 

31

--------------------------------------------------------------------------------


 

2.16                        Swingline Loans.  (a)                          
Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the aggregate Revolving Credit Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Each Swingline Loan shall bear interest at a per annum rate
equal to the Applicable Margin for ABR Loans plus the ABR in effect from time to
time except to the extent the Borrower and the Swingline Lender shall have
otherwise agreed in writing that an alternate per annum rate of interest shall
apply to Swingline Loans (such rate an “Alternate Swingline Rate”), payable on
the unpaid principal amount of such Swingline Loan until such principal amount
shall be repaid in full at such per annum rate as in effect from time to time. 
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 1:30 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement, by remittance to the Issuing Bank) by 3:30 p.m., New York City
time, on the requested date of such Swingline Loan.  To prepay a Swingline Loan,
the Borrower shall notify the Swingline Lender of such prepayment not later than
2:00 p.m., New York City time, on the date of such prepayment.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Revolving Credit Percentage of such Swingline Loan or Loans.  Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Revolving Credit Percentage of such Swingline
Loan or Loans.  Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.4 with respect to
Loans made by such Lender (and Section 2.4 shall apply, mutatis mutandis, to the
payment

 

32

--------------------------------------------------------------------------------


 

obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason. 
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

 

2.17                        Extension of Revolving Credit Maturity Date.

 

(a)                                 The Borrower may at any time from time to
time not more than ninety (90) days and not less than thirty (30) days prior to
any anniversary of the Closing Date, by notice to the Administrative Agent (who
shall promptly notify the Lenders) not later than 10 Business Days (or such
shorter period as the Administrative Agent may agree in its reasonable
discretion) prior to the date on which the Lenders are requested to respond
thereto (each such date, a “Lender Notice Date”), request that each Lender
extend such Lender’s Revolving Credit Maturity Date to the date (each such date,
an “Extension Date”) that is one year after the Revolving Credit Maturity Date
then in effect for such Lender (the “Existing Revolving Credit Maturity Date”).

 

(b)                                 Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the applicable Lender Notice Date, advise the Administrative Agent
whether or not such Lender agrees to such extension (each Lender that determines
to so extend its Revolving Credit Maturity Date, an “Extending Lender”).  Each
Lender that determines not to so extend its Revolving Credit Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Notice Date), and any Lender that does not so advise the Administrative Agent on
or before the Lender Notice Date shall be deemed to be a Non-Extending Lender. 
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree, and it is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
extension of the Revolving Credit Maturity Date.

 

(c)                                  The Administrative Agent shall promptly
notify the Borrower of each Lender’s determination under this Section.

 

(d)                                 The Borrower shall have the right, but shall
not be obligated, on or before the applicable Revolving Credit Maturity Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Administrative Agent in accordance with the

 

33

--------------------------------------------------------------------------------


 

procedures provided in Section 12.7, each of which Additional Commitment Lenders
shall have entered into an Assignment and Assumption (in accordance with and
subject to the restrictions contained in Section 12.6, with the Borrower or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the Revolving Credit Maturity
Date for such Non-Extending Lender, assume a Revolving Credit Commitment (and,
if any such Additional Commitment Lender is already a Lender, its Revolving
Credit Commitment shall be in addition to such Lender’s Revolving Credit
Commitment hereunder on such date).  Prior to any Non-Extending Lender being
replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Borrower (which notice shall
set forth such Lender’s new Revolving Credit Maturity Date), to become an
Extending Lender.  The Administrative Agent may effect such amendments to this
Agreement as are reasonably necessary to provide for any such extensions with
the consent of the Borrower but without the consent of any other Lenders.

 

(e)                                  If (and only if) the total of the Revolving
Credit Commitments of the Lenders that have agreed to extend their Revolving
Credit Maturity Date is more than 50% of the aggregate amount of the Revolving
Credit Commitments in effect immediately prior to the applicable Extension Date,
then, effective as of the applicable Extension Date, the Revolving Credit
Maturity Date of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date that is one year after the Existing Revolving
Credit Maturity Date (except that, if such date is not a Business Day, such
Revolving Credit Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement and shall be bound by the provisions
of this Agreement as a Lender hereunder and shall have the obligations of a
Lender hereunder.

 

(f)                                   Notwithstanding the foregoing, (x) no more
than two (2) extensions of the Revolving Credit Maturity Date shall be permitted
hereunder and (y) any extension of any Revolving Credit Maturity Date pursuant
to this Section 2.17 shall not be effective with respect to any Extending Lender
unless:

 

(i)                                     there shall exist no Default or Event of
Default on the applicable Extension Date and immediately after giving effect
thereto;

 

(ii)                                  the representations and warranties made by
the Borrower contained herein shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); and

 

(iii)                               the Administrative Agent shall have received
a certificate from the Borrower signed by an Authorized Officer of the Borrower
(A) certifying the accuracy of the foregoing clauses (i) and (ii) and
(B) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such extension.

 

34

--------------------------------------------------------------------------------


 

(g)                                  On the Revolving Credit Maturity Date of
each Non-Extending Lender, (i) the Revolving Credit Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Borrower shall
repay such Non-Extending Lender in accordance with Section 2.5 (and shall pay to
such Non-Extending Lender all of the other obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Credit
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 2.11) to the extent necessary to keep outstanding Revolving Credit
Loans ratable with any revised Revolving Credit Commitment Percentage of the
respective Lenders effective as of such date, and the Administrative Agent shall
administer any necessary reallocation of the Revolving Credit Exposures (without
regard to any minimum borrowing, pro rata borrowing and/or pro rata payment
requirements contained elsewhere in this Agreement).

 

(h)                                 This Section shall supersede any provisions
in Section 2.7 or Section 12.1 to the contrary.

 

ARTICLE 3

LETTERS OF CREDIT

 

3.1                               Letters of Credit.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, the Borrower, at any time and from time to time on or after
the Closing Date and prior to the L/C Maturity Date, may request that a Letter
of Credit Issuer issue, for the account of the Borrower, a standby letter of
credit or letters of credit (in such form as may be approved by such Letter of
Credit Issuer in its reasonable discretion) which is participated out by such
Letter of Credit Issuer pursuant to Section 3.3 (each such letter of credit, a
“Letter of Credit”).  Notwithstanding the foregoing, the letters of credit
identified on Schedule VI (the “Existing L/Cs”) shall be deemed to be a “Letter
of Credit” issued on the Closing Date for all purposes of this Agreement and
(i) the stated amount of the Existing L/Cs and the Unpaid Drawings of the
Existing L/Cs shall be included in the calculation of Letter of Credit
Outstanding, (ii) the provisions of this Section 3.1 and Sections 4.1(a),
(b) and (c) shall apply to the Existing L/Cs and (iii) the Borrower and each of
the Lenders hereby expressly acknowledge their respective obligations hereunder
with respect to the Existing L/Cs.

 

(b)                                 Notwithstanding the foregoing, (i) no Letter
of Credit shall be issued by any Letter of Credit Issuer the Stated Amount of
which (A) when added to the sum of (x) the Letter of Credit Outstanding at such
time and (y) the aggregate principal of all Revolving Credit Loans and Swingline
Loans then outstanding would exceed the Total Revolving Credit Commitment then
in effect, (B) when added to the Letter of Credit Outstanding at such time would
exceed $50,000,000 or (C) when added to the Letter of Credit Outstanding with
respect to Letters of Credit issued by such Letter of Credit Issuer exceeds such
Letter of Credit Issuer’s Letter of Credit Commitment; (ii) each Letter of
Credit shall have an expiry date occurring no later than one year after the date
of issuance thereof (it being understood that any Letter of Credit may contain
customary automatic renewal provisions agreed upon by the Borrower and the
applicable Letter of Credit Issuer pursuant to which the expiration date of such
Letter of Credit shall automatically be extended for a period of 12 months,
subject to a right on the part of such Letter

 

35

--------------------------------------------------------------------------------


 

of Credit Issuer to prevent any such renewal from occurring by giving notice to
the beneficiary in advance of such renewal); provided that in no event shall
such expiry date occur later than the L/C Maturity Date; (iii) each Letter of
Credit shall be denominated in Dollars and shall provide for drawings thereunder
to be made in Dollars; (iv) no Letter of Credit shall be issued by any Letter of
Credit Issuer after it has received a written notice from the Borrower or any
Lender stating that a Default or Event of Default has occurred and is continuing
until such time as each Letter of Credit Issuer shall have received a written
notice of (x) rescission of such notice from the party or parties originally
delivering such notice (provided that in the case of any such notice delivered
by the Borrower, the Administrative Agent has not objected to or contested such
rescission) or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 12.1 and (v) no Letter of Credit shall be issued
by any Letter of Credit Issuer if the Stated Amount of such Letter of Credit,
when added to the sum of the aggregate Stated Amount of all outstanding Letters
of Credit issued by such Letter of Credit Issuer and the aggregate amount of all
Unpaid Drawings in respect of all Letters of Credit issued by such Letter of
Credit Issuer, would exceed the Letter of Credit Commitment of such Letter of
Credit Issuer.

 

3.2                               Letter of Credit Requests and Information to
Administrative Agent.

 

(a)                                 To request the issuance of a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Letter of Credit Issuer) to the applicable Letter of Credit Issuer and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire,
the amount of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit (the “Letter of Credit Request”).  If
requested by the applicable Letter of Credit Issuer, the Borrower also shall
submit a letter of credit application on such Letter of Credit Issuer’s standard
form in connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Letter
of Credit Issuer relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

 

(b)                                 The making of each Letter of Credit Request
shall be deemed to be a representation and warranty by the Borrower that the
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.1(b).

 

(c)                                  The applicable Letter of Credit Issuer with
respect to any Letter of Credit shall, as soon as practicable following the
issuance, cancellation or termination of such Letter of Credit, provide a copy
of such Letter of Credit, cancellation or termination to the Administrative
Agent.

 

36

--------------------------------------------------------------------------------


 

3.3                               Letter of Credit Participations.

 

(a)                                 Immediately upon the issuance by any Letter
of Credit Issuer of any Letter of Credit, such Letter of Credit Issuer shall be
deemed to have sold and transferred to each other Lender that has a Revolving
Credit Commitment (each such other Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Revolving Credit Commitment Percentage from time to time, in such
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto (although the Letter of
Credit Fee will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees).

 

(b)                                 In determining whether to pay under any
Letter of Credit, no Letter of Credit Issuer shall have any obligation relative
to the L/C Participants other than to confirm that any documents required to be
delivered under such Letter of Credit have been delivered and that they appear
to comply on their face with the requirements of such Letter of Credit. Any
action taken or omitted to be taken by any Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, unless taken or omitted
through its gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction, shall not create any resulting
liability for such Letter of Credit Issuer.

 

(c)                                  In the event that any Letter of Credit
Issuer makes any payment under any Letter of Credit issued by it and the
Borrower shall not have repaid the amount in full to such Letter of Credit
Issuer pursuant to Section 3.4(a), such Letter of Credit Issuer shall promptly
notify the Administrative Agent (who shall in turn promptly notify each L/C
Participant) of the failure, and each L/C Participant shall promptly and
unconditionally pay to the Administrative Agent, for the account of such Letter
of Credit Issuer, the amount of the L/C Participant’s Revolving Credit
Commitment Percentage (determined as of the date of the notice referred to
above) of the unreimbursed payment in Dollars and in same day funds. If such
Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York time) on any
Business Day, any L/C Participant required to fund a payment under a Letter of
Credit, the L/C Participant shall make available to the Administrative Agent for
the account of such Letter of Credit Issuer the L/C Participant’s Revolving
Credit Commitment Percentage of the amount of the payment on the Business Day in
same day funds. If and to the extent the L/C Participant shall not have so made
its Revolving Credit Commitment Percentage of the amount of the payment
available to the Administrative Agent for the account of such Letter of Credit
Issuer, the L/C Participant agrees to pay to the Administrative Agent for the
account of such Letter of Credit Issuer, forthwith on demand, the amount,
together with interest thereon for each day from the date until the date the
amount is paid to the Administrative Agent for the account of such Letter of
Credit Issuer at the Federal Funds Effective Rate. The failure of any L/C
Participant to make available to the Administrative Agent for the account of a
Letter of Credit Issuer the L/C Participant’s Revolving Credit Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
L/C Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such Letter of Credit Issuer the other
L/C Participant’s Revolving Credit Commitment Percentage of any payment under
the Letter of Credit on the date required, as specified above,

 

37

--------------------------------------------------------------------------------


 

but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent the other L/C
Participant’s Revolving Credit Commitment Percentage of the payment.
Notwithstanding the foregoing, the Administrative Agent shall be entitled to
adjust the proportions of any of the foregoing amounts required to be paid by
the L/C Participants to ensure that no L/C Participant’s Revolving Credit
Exposure exceeds its Revolving Credit Commitment.

 

(d)                                 Whenever any Letter of Credit Issuer
receives a payment in respect of an unpaid reimbursement obligation as to which
the Administrative Agent has received for the account of such Letter of Credit
Issuer any payments from the L/C Participants pursuant to paragraph (c) above,
such Letter of Credit Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each L/C Participant that has paid
its applicable portion of such reimbursement obligation, in Dollars and in same
day funds, an amount equal to such L/C Participant’s share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations.

 

(e)                                  The obligations of the L/C Participants to
make payments to the Administrative Agent for the account of any Letter of
Credit Issuer with respect to Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including
any of the following circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement;

 

(ii)                                  the existence of any claim, set-off,
defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iii)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of this Agreement; or

 

(v)                                 the occurrence of any Default or Event of
Default;

 

provided that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of any Letter of Credit Issuer such L/C Participant’s
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by such Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful

 

38

--------------------------------------------------------------------------------


 

misconduct or gross negligence on the part of such Letter of Credit Issuer as
determined by a final judgment of a court of competent jurisdiction.

 

3.4                               Agreement to Repay Letter of Credit Drawings.

 

(a)                                 The Borrower hereby agrees to reimburse each
Letter of Credit Issuer, by making payment to the Administrative Agent in
Dollars in immediately available funds at the office of the Administrative Agent
from time to time notified by the Administrative Agent to the Borrower (but
initially the office set forth for the Administrative Agent in
Section 12.2(a)(ii)), for any payment or disbursement made by such Letter of
Credit Issuer under any Letter of Credit (each such amount so paid until
reimbursed, an “Unpaid Drawing”) immediately after, and in any event on the date
of, such payment, with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (New
York time) on the date of such payment or disbursement, from and including the
date paid or disbursed to but excluding the date such Letter of Credit Issuer is
reimbursed therefor, at a rate per annum that shall at all times be 2% above the
Applicable Margin for Revolving Credit Loans plus the ABR as in effect from time
to time.

 

(b)                                 The Borrower’s obligations under this
Section 3.4 to reimburse each Letter of Credit Issuer with respect to Unpaid
Drawings (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower or any other Person may
have or have had against any Letter of Credit Issuer, the Administrative Agent
or any Lender (including in its capacity as an L/C Participant), including any
defense based upon the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit, any nonapplication
or misapplication by the beneficiary of the proceeds of such Drawing or any of
the circumstances described in Sections 3.3(e)(i) to 3.3(e)(v), inclusive;
provided that the Borrower shall not be obligated to reimburse any Letter of
Credit Issuer for any wrongful payment made by such Letter of Credit Issuer
under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Letter
of Credit Issuer as determined by a final judgment of a court of competent
jurisdiction.

 

(c)                                  Each payment by any Letter of Credit Issuer
under any Letter of Credit shall constitute a request by the Borrower for a
Revolving Credit Loan, subject to Section 6.2, in the amount of the Unpaid
Drawing in respect of such Letter of Credit. The applicable Letter of Credit
Issuer shall notify the Borrower and the Administrative Agent, by 10:00 a.m.
(New York time) on any Business Day on which such Letter of Credit Issuer
intends to honor a drawing under a Letter of Credit, of (i) such Letter of
Credit Issuer’s intention to honor such drawing and (ii) the amount of such
drawing. Unless instructed by the Borrower by 10:30 a.m. (New York time) on such
Business Day that the Borrower intends to reimburse such Letter of Credit Issuer
for the amount of such drawing with funds other than the proceeds of Loans, the
Administrative Agent shall promptly notify each Lender of such drawing and the
amount of its Revolving Credit Loan to be made in respect thereof, and each
Lender shall be irrevocably obligated to make ABR Loans to the Borrower in the
amount of such Lender’s Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 12:00 noon (New York time) on such Business Day by making the
amount of such Revolving Credit Loan available to the Administrative Agent at
the office of the Administrative Agent from time to time notified by the
Administrative Agent

 

39

--------------------------------------------------------------------------------


 

to the Borrower (but initially the office set forth for the Administrative Agent
in Section 12.2(a)(ii)). Such Revolving Credit Loans shall be made without
regard to the Minimum Borrowing Amount. The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for the purpose of reimbursing
the applicable Letter of Credit Issuer for the related Unpaid Drawing.

 

3.5                               Increased Costs.

 

If after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by any Letter of Credit Issuer or any L/C Participant with any
request or directive made or adopted after the date hereof (whether or not
having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by any Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, (b) impose on any Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, or (c) subject the
Letter or Credit Issuer or any L/C Participant to any taxes (other than any
(A) Taxes, (B) Other Taxes, (C) taxes excluded by Section 5.3(a)(i)(A) or
5.3(a)(i)(B), or (D) taxes excluded by Section 5.3(b)) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto); and the
result of any of the foregoing is to increase the cost to such Letter of Credit
Issuer or such L/C Participant of issuing, maintaining or participating in such
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Letter of Credit Issuer or such L/C Participant hereunder (other than any
such increase or reduction attributable to taxes) in respect of Letters of
Credit or any L/C Participations therein, then, promptly after receipt of
written demand to the Borrower by such Letter of Credit Issuer or such L/C
Participant, as the case may be (a copy of which notice shall be sent by such
Letter of Credit Issuer or such L/C Participant to the Administrative Agent),
the Borrower shall pay to such Letter of Credit Issuer or such L/C Participant
such additional amount or amounts as will compensate such Letter of Credit
Issuer or such L/C Participant for such increased cost or reduction (provided
that the determination of such additional amount or amounts shall be made in
good faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Letter of Credit Issuer (after
consideration of such factors as such Lender then reasonably determines to be
relevant)), it being understood and agreed, however, that neither such Letter of
Credit Issuer nor any L/C Participant shall be entitled to such compensation as
a result of such Person’s compliance with, or pursuant to any request or
directive to comply with, any such law, rule or regulation as in effect on the
date hereof. A certificate submitted to the Borrower by the applicable Letter of
Credit Issuer or any L/C Participant, as the case may be (a copy of which
certificate shall be sent by such Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the determination of such additional amount or amounts necessary to
compensate such Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

 

40

--------------------------------------------------------------------------------


 

For purposes of this Section 3.5, and notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, requirements, guidelines and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case shall be
deemed to have been enacted, adopted and issued after the date hereof,
regardless of the date enacted, adopted, issued or implemented.

 

3.6                               Replacement of Any Letter of Credit Issuer;
Modification of Letter of Credit Commitment.

 

Any Letter of Credit Issuer may be replaced with respect to all or any portion
of its Letter of Credit Commitment to a successor Letter of Credit Issuer at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Letter of Credit Issuer and the successor Letter of Credit Issuer.  Any
Letter of Credit Issuer may modify the amount of its respective Letter of Credit
Commitment at any time by written agreement among the Borrower and such Letter
of Credit Issuer, and such Letter of Credit Issuer shall provide prompt written
notice thereof to the Administrative Agent.  The Administrative Agent shall
notify the Lenders of any such replacement of any Letter of Credit Issuer or
modification of any Letter of Credit Commitment.  At the time any such
replacement or modification shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Letter of Credit Issuer, or
with respect to such Letter of Credit Issuer’s modified Letter of Credit
Commitment, pursuant to Sections 4.1(c) or (d).  From and after the effective
date of any such replacement (i) the successor Letter of Credit Issuer shall
have all the rights and obligations of a Letter of Credit Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter
(subject to the Letter of Credit Commitment of such Letter of Credit Issuer as
mutually agreed between such Letter of Credit Issuer, the Borrower and the
Administrative Agent) and (ii) references herein to the term “Letter of Credit
Issuer” shall be deemed to refer to such successor or to any previous Letter of
Credit Issuer, or to such successor and all previous Letter of Credit Issuers,
as the context shall require.  After the replacement of a Letter of Credit
Issuer hereunder, the replaced Letter of Credit Issuer shall remain a party
hereto and shall continue to have all the rights and obligations of a Letter of
Credit Issuer under this Agreement with respect to its remaining Letter of
Credit Commitment, if any, and any Letters of Credit then outstanding and issued
by it prior to such replacement, but, except to the extent of any remaining
Letter of Credit Commitment of such replaced Letter of Credit Issuer, such
replaced Letter of Credit Issuer shall not be required to issue additional
Letters of Credit.

 

ARTICLE 4

FEES; COMMITMENTS

 

4.1                               Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender (in each case pro rata
according to the respective Available Revolving Credit Commitments of all such
Lenders), a commitment fee for each day from and including the

 

41

--------------------------------------------------------------------------------


 

Closing Date to but excluding the Revolving Credit Maturity Date on the average
daily closing balances of the unused amount of the Total Revolving Credit
Commitment. Such commitment fee shall be payable in arrears (i) on the last
Business Day of each of March, June, September and December (for the three-month
period (or portion thereof) ended on such day) and (ii) on the Revolving Credit
Maturity Date (for the period ended on such date for which no payment has been
received pursuant to clause (i) above), and shall be computed during such period
at the Commitment Fee Rate on the average daily closing balances of the unused
amount of the Total Revolving Credit Commitment. For the purpose of this
paragraph (a) Swingline Loans shall not be deemed a utilization of the Total
Revolving Credit Commitment.  Notwithstanding the foregoing, the Borrower shall
not be obligated to pay any amounts to any Defaulting Lender pursuant to this
Section 4.1.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders pro rata on the basis of
their respective Letter of Credit Exposure, a fee in respect of each Letter of
Credit (the “Letter of Credit Fee”), for the period from and including the date
of issuance of such Letter of Credit to, but not including, the termination date
of such Letter of Credit computed during such period at a per annum rate equal
to the Applicable Margin then in effect for Revolving Credit Loans that are
LIBOR Loans on the average daily Stated Amount of such Letter of Credit. Such
Letter of Credit Fees shall be due and payable quarterly in arrears on the last
Business Day of each of March, June, September and December (for the three-month
period (or portion thereof) ended on such day) and on the date upon which the
Total Revolving Credit Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero.

 

(c)                                  The Borrower agrees to pay directly to each
Letter of Credit Issuer a fee in respect of each Letter of Credit issued by such
Letter of Credit Issuer (the “Fronting Fee”), for the period from and including
the date of issuance of such Letter of Credit to but not including the
termination date of such Letter of Credit, computed during such period at a per
annum rate equal to a rate mutually agreed upon between the Borrower and such
Letter of Credit Issuer on the average daily Stated Amount of such Letter of
Credit. Such Fronting Fees shall be due and payable quarterly in arrears on the
last Business Day of each of March, June, September and December (for the
three-month period (or portion thereof) ended on such day) and on the date upon
which the Total Revolving Credit Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero.

 

(d)                                 The Borrower agrees to pay directly to each
Letter of Credit Issuer upon each renewal of, drawing under and/or amendment of
a Letter of Credit issued by such Letter of Credit Issuer such amount as such
Letter of Credit Issuer and the Borrower may agree upon for issuances or renewal
or drawings under or amendments of letters of credit issued by such Letter of
Credit Issuer.

 

(e)                                  The Borrower agrees to pay to the
Administrative Agent, for the benefit of the Administrative Agent, the fees for
acting as administrative agent in the amounts and on the dates previously agreed
to in writing by the Borrower and the Administrative Agent, as amended from time
to time by agreement between the Administrative Agent and the Borrower.

 

42

--------------------------------------------------------------------------------


 

(f)                                   The Borrower agrees to pay on the Closing
Date to the Arrangers, for the benefit of the Arrangers, the fees in the amounts
previously agreed to in writing by the Borrower and the Arrangers.

 

4.2                               Voluntary Reduction of Revolving Credit
Commitments.

 

Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the Total Revolving Credit Commitment in whole
or in part; provided that (i) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders,
(ii) any partial reduction pursuant to this Section 4.2 shall be in the amount
of at least $1,000,000, (iii) after giving effect to any such partial reduction
of the Total Revolving Credit Commitment, the Total Revolving Credit Commitment
shall be at least $5,000,000 and (iv) after giving effect to such termination or
reduction and to any prepayments of the Revolving Credit Loans made on the date
thereof in accordance with this Agreement, the sum of (A) the aggregate
outstanding principal amount of the Revolving Credit Loans, (B) the Swingline
Exposure and (C) the Letters of Credit Outstanding shall not exceed the Total
Revolving Credit Commitment.

 

4.3                               Mandatory Termination of Commitments.

 

The Total Revolving Credit Commitment shall terminate at 2:00 p.m. (New York
time) on the Revolving Credit Maturity Date.

 

ARTICLE 5

PAYMENTS

 

5.1                               Prepayments.

 

The Borrower shall have the right to prepay any Borrowing, without premium or
penalty, in whole or in part at any time and from time to time. Such prepayment
of Revolving Credit Loans or Swingline Loans shall be subject to the following
conditions: (a) the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) (i) with respect to
Revolving Credit Loans, of its intent to make such prepayment, the amount of
such prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) to be
prepaid, which notice shall be given by the Borrower no later than 10:00 a.m.
(New York time) three Business Days prior to the date of such prepayment and
shall promptly be transmitted by the Administrative Agent to each of the Lenders
and (ii) with respect to Swingline Loans, in accordance with Section 2.16;
(b) each partial prepayment of Revolving Credit Loans shall be in an amount that
is a multiple of $100,000 and in an aggregate principal amount of at least
$5,000,000; provided that no partial prepayment of LIBOR Loans made pursuant to
a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Loans; and (c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any
day other than the last day of a LIBOR Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11; provided further that at the Borrower’s election in connection
with any

 

43

--------------------------------------------------------------------------------


 

prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Revolving Credit Loan of a Defaulting Lender. Each prepayment of a Borrowing
shall be applied ratably to the Revolving Credit Loans included in the prepaid
Borrowing.

 

5.2                               Method and Place of Payment.

 

(a)                                 Except as otherwise specifically provided
herein, all payments to be made by the Borrower under this Agreement shall be
made, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for, as the case may be, (i) the ratable account of all the
Lenders holding Revolving Credit Loans, (ii) subject to Section 2.16(c), the
account of the Swingline Lender with respect to Swingline Loans or (iii) the
account of each Letter of Credit Issuer, not later than 12:00 Noon (New York
time) on the date when due. Such payments shall be made in immediately available
funds at the office of the Administrative Agent from time to time notified by
the Administrative Agent to the Borrower (but initially the office set forth for
the Administrative Agent in Section 12.2(a)(ii)), it being understood that
written or facsimile notice by the Borrower to the Administrative Agent to make
a payment from the funds in its account at an office of the Administrative Agent
shall constitute the making of such payment to the extent of such funds held in
such account. The Administrative Agent will thereafter cause to be distributed
on the same day (if payment was actually received by the Administrative Agent
prior to 2:00 p.m. (New York time) on such day, otherwise the next Business Day)
like funds relating to the payment of principal or interest or Fees ratably to
the Lenders entitled thereto. A payment shall be deemed to have been made by the
Administrative Agent on the date on which it is required to be made under this
Agreement if the Administrative Agent has, on or before such date, taken steps
to make such payment in accordance with the regulations or operating procedures
of the clearing or settlement system used by the Administrative Agent in order
to make such payment.

 

(b)                                 Any payments under this Agreement that are
made later than 2:00 p.m. (New York time) shall be deemed to have been made on
the next succeeding Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

 

5.3                               Net Payments.

 

(a)                                 (i) All payments made by the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any current or future income or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (A) any net income taxes, franchise taxes (imposed in lieu
of net income taxes) and branch profits taxes imposed on the Administrative
Agent or any Lender, (B) any such taxes attributable to the failure of the
Administrative Agent or any Lender to comply with Section 5.3(c) and (C) any
such taxes imposed on the Administrative Agent or any Lender as a result of a
current or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the

 

44

--------------------------------------------------------------------------------


 

Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement) (“Taxes”)
except to the extent that such deduction or withholding is required by any
applicable law, as modified by the administrative practice of any relevant
Governmental Authority then in effect.

 

(ii)                                  Subject to Section 5.3(b), if any such
Taxes are required to be withheld from any amounts payable to the Administrative
Agent or any Lender hereunder, the Borrower shall:

 

(A)                               promptly notify the Administrative Agent of
such requirement;

 

(B)                               promptly pay to the relevant Governmental
Authority when due the full amount required to be deducted or withheld
(including the full amount of Taxes required to be deducted or withheld from any
additional amount paid by the Borrower to the Administrative Agent or such
Lender under this Section 5.3(a));

 

(C)                               as promptly as possible thereafter, forward to
the Administrative Agent an official receipt (or a certified copy), or other
documentation reasonably acceptable to the Administrative Agent, evidencing such
payment to such Governmental Authority; and

 

(D)                               pay to the Administrative Agent or such
Lender, in addition to the payment to which the Administrative Agent or such
Lender is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by the Administrative
Agent or such Lender, after deduction or withholding for any such Taxes, will
equal the full amount the Administrative Agent or such Lender would have
received had no such deduction or withholding been required.

 

(iii)                               If the Borrower fails to pay to the relevant
Governmental Authority when due any Taxes that it was required to deduct or
withhold under this Section 5.3(a) in respect of any payment to or for the
benefit of the Administrative Agent or any Lender under this Agreement or fails
to furnish the Administrative Agent with the documentation referred to in
Section 5.3(a)(ii)(C) when required to do so, the Borrower shall forthwith on
demand fully indemnify the Administrative Agent or such Lender for any
incremental taxes, interest, costs or penalties that may become payable by the
Administrative Agent or such Lender as a result of such failure.

 

(iv)                              The Borrower’s obligations under this
Section 5.3(a) shall survive the termination of this Agreement and the payment
of the Revolving Credit Loans and the Swingline Loans and all other amounts
payable hereunder.

 

(b)                                 Notwithstanding Section 5.3(a), the Borrower
shall not be required to indemnify or pay any additional amounts in respect of
withholding tax applicable to any amount payable under this Agreement pursuant
to Section 5.3(a) above to any Non-U.S. Lender, except if any such Revolving
Credit Loans or Swingline Loans were assigned, participated or transferred to
such Non-U.S. Lender at the request or with the consent of the Borrower or were
assigned, participated or transferred to such Non-U.S. Lender following the
occurrence of and during the

 

45

--------------------------------------------------------------------------------


 

continuance of an Event of Default pursuant to Section 10.1 or 10.5.  The
Borrower shall not be required to indemnify or pay any additional amounts in
respect of any taxes imposed under FATCA.

 

(c)                                  Any Lender that is entitled to an exemption
from or reduction of Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.3(c)(i) and (c)(ii) below) shall not be required if in
the Person’s reasonable judgment such completion, execution or submission would
subject such Person to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Person. Without
limiting the generality of the foregoing:

 

(i)                                     The Administrative Agent and each Lender
that is a “United States person,” as defined under Section 7701(a)(30) of the
Code, shall deliver to the Borrower and, as the case may be, the Administrative
Agent on or prior to the date on which such Person becomes a party under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of Internal Revenue
Service Form W-9 certifying that such Person is exempt from U.S. federal backup
withholding tax;

 

(ii)                                  Each Non-U.S. Lender shall:

 

(A)                               deliver to the Borrower and the Administrative
Agent two copies of either (x) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, United States
Internal Revenue Service Form W-8BEN, (together with a certificate representing
that such Non-U.S. Lender is not a bank for purposes of Section 881(c) of the
Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), or (y) Internal Revenue Service Form W-8BEN or
W-8ECI, in each case properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement;

 

(B)                               to the extent such Non-U.S. Lender is not the
beneficial owner, deliver executed originals of Internal Revenue Service
Form W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, W-8BEN, W-9, a

 

46

--------------------------------------------------------------------------------


 

certificate described in clause (A), and/or other certification documents from
each beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
the certificate described in clause (A) on behalf of each such direct and
indirect partner;

 

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and, as the case may be, the Administrative Agent in writing of its
legal inability to do so. Each Person that shall become a Participant pursuant
to Section 12.6 or a Lender pursuant to Section 12.6 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.3(c), provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

 

(d)                                 If the Borrower determines in good faith
that a reasonable basis exists for contesting any Taxes for which
indemnification has been demanded hereunder, the relevant Lender or the
Administrative Agent, as applicable, shall cooperate with the Borrower in
challenging such Taxes at the Borrower’s expense if so requested by the
Borrower. If any Lender or the Administrative Agent, as applicable, receives a
refund of, or credit for, a Tax for which a payment has been made by the
Borrower pursuant to this Agreement, which refund or credit in the good faith
judgment of such Lender or the Administrative Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount as the Lender or the Administrative Agent, as the case may be, determines
to be the proportion of the refund or credit as will leave it, after such
reimbursement, in no better or worse position than it would have been in if the
payment had not been required. A Lender or Administrative Agent shall claim any
refund or credit that it determines is available to it, unless it concludes in
its reasonable discretion that it would be adversely affected by making such a
claim. Neither such Lender nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (d) or any other provision of this
Section 5.3.

 

(e)                                  Each Lender shall severally indemnify the
Administrative Agent for any taxes (but, in the case of any Taxes or Other
Taxes, only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with this Agreement and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 5.3(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

47

--------------------------------------------------------------------------------


 

(f)                                   If a payment made to a Lender under this
Agreement or any related loan document would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

5.4                               Computations of Interest and Fees.

 

(a)                                 All interest and fees hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the ABR at times when the ABR is based on the prime rate of the
Administrative Agent shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR or LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

(b)                                 All interest payments to be made under this
Agreement shall be paid without allowance or deduction for deemed re-investment
or otherwise, both before and after maturity and before and after default and/or
judgment, if any, until payment of the amount on which such interest is
accruing, and interest will accrue on overdue interest, if any.

 

(c)                                  The amount of costs and expenses required
to be paid or reimbursed by the Borrower pursuant to Section 12.5 or any other
provision of this Agreement shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the highest rate provided for
in Section 2.8(c).

 

(d)                                 If interest is not paid on the indebtedness
of the Borrower to the Lenders hereunder, or any part thereof, as and when
interest is due and payable hereunder, unpaid interest shall bear interest until
paid, as well after as before demand, default, maturity and judgment, at the
rates provided for in Section 2.8(c).

 

ARTICLE 6

CONDITIONS PRECEDENT

 

6.1                               Conditions Precedent to Initial Effectiveness.

 

The obligation of each Lender to make any Revolving Credit Loan requested to be
made by it on any date and the obligations of each Letter of Credit Issuer to
issue, extend or increase Letters of Credit shall become effective on the date
on which each of the following conditions are satisfied:

 

48

--------------------------------------------------------------------------------


 

(a)                                 Credit Agreement.  The Administrative Agent
shall have received this Agreement, executed and delivered by a duly authorized
officer of each of the parties hereto.

 

(b)                                 Closing Date Certificate.  The
Administrative Agent shall have received a certificate of the sole member of the
sole member of the Borrower, dated the Closing Date, substantially in the form
of Exhibit D, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of the sole member of the
sole member of the Borrower (the “Closing Date Certificate”).

 

(c)                                  Proceedings of the Borrower.  The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of Directors of
the Borrower (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of this Agreement (and any agreements
relating thereto) and (b) the extensions of credit contemplated hereunder.

 

(d)                                 Organic Documents.  The Administrative Agent
shall have received (i) true and complete copies of the articles of organization
and operating agreement of the Borrower, (ii) a certificate of good standing
with respect to the Borrower issued by its jurisdiction of incorporation or
organization and (iii) to the extent reasonably requested in writing by any of
the Lenders, all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, at least two Business Days
prior to the Closing Date.

 

(e)                                  Fees.  The Administrative Agent, the
Arrangers and the Lenders shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including the fees referred to in
Section 4.1(e) to be received on the Closing Date.

 

(f)                                   Existing and Successor Credit Agreements. 
The Administrative Agent shall have received reasonably satisfactory evidence
that (i) the Existing Credit Agreement, the ITC Midwest Existing Revolving
Credit Agreement, the METC Existing Revolving Credit Agreement, the
ITCTransmission Existing Revolving Credit Agreement and the ITC Holdings
Existing Revolving Credit Agreement shall be simultaneously terminated and all
outstanding commitments shall have been terminated, all loans and other amounts
due and payable thereunder shall have been paid in full and all letters of
credit issued and outstanding thereunder shall have been terminated, replaced or
continued under this Agreement and (ii) the ITC Midwest Revolving Credit
Agreement, the METC Revolving Credit Agreement, the ITCTransmission Revolving
Credit Agreement and the ITC Holdings Revolving Credit Agreement shall be
effective prior to or substantially concurrently with the effectiveness of this
Agreement.

 

(g)                                  Legal Opinions.  The Administrative Agent
shall have received in form and substance reasonably satisfactory to it the
executed legal opinions of (i) counsel to the Borrower with respect to the
execution and delivery of this Agreement by the Borrower, the validity, binding
effect, legality and enforceability of this Agreement,

 

49

--------------------------------------------------------------------------------


 

compliance with certain applicable law and such other matters as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent and (ii) special Michigan counsel to the Borrower
with respect to the status and capacity of the Borrower, the due authorization
of this Agreement, compliance with the Organic Documents of the Borrower and
with certain applicable law and such other matters as the Administrative Agent
may reasonably request in form and substance satisfactory to the Administrative
Agent.

 

(h)                                 Governmental Approvals.  The Administrative
Agent shall have received evidence that all governmental approvals necessary in
connection with the transactions contemplated hereby (including, without
limitation, approval from the United States of America Federal Energy Regulatory
Commission of the application pursuant to section 204 of the Federal Power Act)
shall have been obtained and are in full force and effect.

 

(i)                                     Financial Statements and Projections. 
The Lenders shall have received (i) satisfactory audited consolidated financial
statements of the Borrower for the fiscal years ended December 31, 2012 and
December 31, 2013, and (ii) satisfactory financial statement projections through
and including the Borrower’s 2016 fiscal year (the “Projections”).

 

6.2                               Conditions Precedent to All Credit Events.

 

The obligation of each Lender to make any Revolving Credit Loan requested to be
made by it on any date (including its initial Revolving Credit Loans) and the
obligation of each Letter of Credit Issuer to issue, extend or increase Letters
of Credit on any date is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 No Default; Representations and Warranties
True and Correct.  At the time of each Credit Event and also after giving effect
thereto (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties made by the Borrower contained herein (other
than, except in the case of the initial Credit Event, Sections 7.4 and 7.15
hereof) shall be true and correct in all material respects with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

 

(b)                                 Notice of Borrowing; Letter of Credit
Request.  Prior to the making of each Revolving Credit Loan, the Administrative
Agent shall have received a Notice of Borrowing (whether in writing or by
telephone) meeting the requirements of Section 2.3.  Prior to the making of each
Swingline Loan, the Swingline Lender shall have received notice meeting the
requirements of Section 2.16(b).  Prior to the issuance of each Letter of
Credit, the Administrative Agent and the applicable Letter of Credit Issuer
shall have received a Letter of Credit Request meeting the requirements of
Section 3.2(a).

 

50

--------------------------------------------------------------------------------


 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all the
applicable conditions specified above exist as of that time.

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Revolving Credit Loans and issue or participate in Letters of Credit as provided
for herein, the Borrower (as to itself and each of its Subsidiaries) makes the
following representations and warranties to, and agreements with, the Lenders,
all of which shall survive the execution and delivery of this Agreement and the
making of the Revolving Credit Loans and the issuance of Letters of Credit.

 

7.1          Organizational Status.

 

The Borrower is validly organized and existing and in good standing under the
laws of the state or jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification
(except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect), and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its obligations under this Agreement, to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it.

 

7.2          Capacity, Power and Authority.

 

The Borrower has the capacity, power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 

7.3          No Violation.

 

Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which the Borrower or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the Borrower’s Organic Documents.

 

51

--------------------------------------------------------------------------------


 

7.4          Litigation.

 

Except as set forth on Schedule II, there are no actions, suits or proceedings
pending or, to the knowledge of the Borrower or any of its Subsidiaries (after
due internal inquiry), threatened with respect to the Business, the Borrower or
any of its Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.

 

7.5          Governmental Approvals.

 

No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and are in full force and effect) is required to authorize or
is required in connection with (a) the execution, delivery and performance of
this Agreement or (b) the legality, validity, binding effect or enforceability
of this Agreement.

 

7.6          True and Complete Disclosure.

 

To the knowledge of the Borrower, after due inquiry:

 

(a)           All written factual information and data (taken as a whole)
heretofore or contemporaneously furnished (other than any projections and pro
forma financial information and information of a general industry nature), by or
on behalf of the Borrower or any of its Subsidiaries or any of their respective
authorized consultants, agents or representatives in writing to the
Administrative Agent and/or any Lender on or before the Closing Date (including
all information contained in this Agreement) for purposes of or in connection
with this Agreement or any transaction contemplated herein was true and complete
in all material respects on the date as of which such information or data is
dated or certified and did not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading at such time in
light of the circumstances under which such statements were made.

 

(b)           The Projections were prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made, it being recognized
by the Administrative Agent and the Lenders that such projections are not to be
viewed as facts, that whether such projections will be achieved will depend on
future events, some of which are not within the Borrower’s control, and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such variances can be significant.

 

7.7          Financial Condition; Financial Statements.

 

The Borrower has heretofore furnished to the Lenders (i) the financial
statements with respect to the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2013 and (ii) the Projections.  The financial statements
referred to in the immediately preceding sentence present fairly in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries at the respective dates of said statements and the results of
operations for the

 

52

--------------------------------------------------------------------------------


 

respective periods covered thereby, subject, in the case of quarterly financial
statements, to changes resulting from audit and normal year-end adjustments and
other adjustments (consisting of normal recurring adjustments) necessary for a
fair statement of the results for the interim period.  All such financial
statements have been prepared in accordance with GAAP consistently applied,
except to the extent provided in the notes to said financial statements.  All
balance sheets, all statements of income and of cash flow and all other
financial information of each of the Borrower and its Subsidiaries furnished
pursuant to Section 8.1 have been and will for periods following the Closing
Date be prepared in accordance with GAAP consistently applied, and do or will
present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods covered thereby, subject, in the case of quarterly financial statements
to changes resulting from audit and normal year-end adjustments and other
adjustments (consisting of normal recurring adjustments) necessary for a fair
statement of the results for the interim period.

 

7.8          Tax Returns and Payments.

 

Each of the Borrower and each of its Subsidiaries has filed all federal income
tax and all other material tax returns, domestic and foreign, required to be
filed by it and except as would not reasonably be expected to have a Material
Adverse Effect, has paid all taxes and assessments payable by it that have
become due, other than those not yet delinquent or contested in good faith and,
except as would not reasonably be expected to have a Material Adverse
Effect, the Borrower and each of its Subsidiaries have paid, or have provided
adequate reserves (in the good faith judgment of the management of the Borrower)
in accordance with GAAP for the payment of, all income taxes applicable for all
prior fiscal years and for the current fiscal year to the Closing Date.

 

7.9          Environmental Matters.

 

Except as set forth in Schedule III:

 

(a)           Other than instances of noncompliance that would not reasonably be
expected to have a Material Adverse Effect: (i) the Borrower and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrower and each of its Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws) and (ii) the Borrower will comply and cause each of its Subsidiaries to
comply with all such Environmental Laws (including all permits required under
Environmental Laws); and

 

(b)           Neither the Borrower nor any of its Subsidiaries has treated,
stored, transported or disposed of Hazardous Materials at or from any currently
or formerly owned Real Estate or facility relating to its business in a manner
that would reasonably be expected to have a Material Adverse Effect.

 

7.10        Properties.

 

The Borrower and each of its Subsidiaries has good title to or a leasehold or
easement interest in all of its properties that are necessary for the operation
of its respective business as currently conducted and as proposed to be
conducted, free and clear in each case of all Liens

 

53

--------------------------------------------------------------------------------


 

(other than any Liens permitted by this Agreement) except where the failure to
have such good title would not reasonably be expected to have a Material Adverse
Effect.

 

7.11        Pension and Welfare Plans.

 

During the twelve-consecutive-month period prior to the Closing Date and prior
to the date of any Credit Event hereunder, except as would not reasonably be
expected to have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA, (c) no condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any liability (other
than any liability that relates to the accrual of benefits), fine or penalty and
(d) except as disclosed in Schedule IV, neither the Borrower nor any member of
the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

 

7.12        Regulations U and X.

 

Neither the making of any Revolving Credit Loan hereunder nor the use of the
proceeds thereof will violate the provisions of F.R.S. Board Regulation U or
Regulation X.

 

7.13        Investment Company Act.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.14        Sanctions Laws and Regulations.

 

(a)           The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.  The Borrower, its Subsidiaries and, to the knowledge of
the Borrower, their respective officers, employees and directors, are in
compliance with (i) Anti-Corruption Laws, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect, and
(ii) applicable Sanctions in all material respects.

 

(b)           None of (i) the Borrower, any Subsidiary or to the knowledge of
the Borrower or such Subsidiary any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.

 

(c)           No Borrowing or Letter of Credit has been or is intended to be
used (i) for the purpose of violating any Anti-Corruption Laws or (ii) in
violation of any Sanctions.

 

54

--------------------------------------------------------------------------------


 

7.15        No Material Adverse Change.

 

There has been no material adverse change in the business, assets, operations,
property or financial condition of the Borrower and its Subsidiaries taken as a
whole since December 31, 2013.

 

7.16        Deemed Repetition of Representations and Warranties.

 

The representations and warranties set out in Sections 7.1, 7.2, 7.3 and 7.5 to
7.14 inclusive (and solely in the case of the initial Credit Event, Sections 7.4
and 7.15) will be deemed to be repeated by the Borrower as of the date of each
request for a new Credit Event, by the Borrower (but not the conversion or
continuation of a Borrowing) and as of the date on which a Successor Borrower
assumes all of the obligations of the Borrower under this Agreement pursuant to
Section 9.2(a) (but after giving effect to such assumption), except to the
extent that on or prior to such date (a) the Borrower has advised the
Administrative Agent in writing of a variation in any such representation or
warranty, and (b) the Required Lenders have approved such variation, and except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

 

ARTICLE 8
AFFIRMATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Revolving Credit Maturity Date:

 

8.1          Information Covenants.

 

The Borrower will furnish to each Lender and the Administrative Agent:

 

(a)           Annual Financial Statements.  As soon as available and in any
event on or before the date that is 90 days after the end of each fiscal year of
the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statement of operations and cash flows for such fiscal year prepared in
accordance with GAAP consistently applied, setting forth comparative
consolidated figures for the preceding fiscal year, and audited by an
independent auditing firm of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of the Borrower or
any of its Subsidiaries as a going concern, together in any event with a
no-default letter from such auditing firm stating that in the course of its
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, as
established by the Auditing Standards Board (United States) and with auditing
standards of the Public Company Accounting Oversight Board (United States), such
auditing firm has obtained no knowledge of any Default or Event of Default
relating to Section 9.3 that has occurred and is continuing or, if in the
opinion of such auditing firm such a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof.

 

55

--------------------------------------------------------------------------------


 

(b)           Quarterly Financial Statements.  As soon as available and in any
event on or before the date that is 45 days after the end of each of the first
three fiscal quarters in each fiscal year of the Borrower, commencing with the
fiscal quarter ending March 31, 2014, the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related consolidated statement of operations for such fiscal quarter and for the
elapsed portion of the fiscal year ended with the last day of such fiscal
quarter, and the related consolidated statement of cash flows and for the
elapsed portion of the fiscal year ended with the last day of such fiscal
quarter, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year, and prepared in accordance
with GAAP consistently applied, all of which shall be certified by an Authorized
Officer of the Borrower, subject to changes resulting from audit and normal
year-end adjustments and other adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim
period.

 

(c)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 8.1(a) and (b), a certificate of
an Authorized Officer of the Borrower in substantially the form of Exhibit E (a
“Compliance Certificate”) to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall be in form and detail satisfactory
to the Administrative Agent, acting reasonably, and setting forth the
calculations required to establish whether the Borrower was in compliance with
the provisions of Section 9.3 as at the end of such fiscal year or period, as
the case may be.

 

(d)           Notice of Default or Litigation.  Promptly after an Authorized
Officer of the Borrower or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending or threatened against the
Borrower or any of its Subsidiaries that would reasonably be expected to result
in a Material Adverse Effect.

 

(e)           Environmental Matters.  Promptly after an Authorized Officer of
the Borrower or any of its Subsidiaries obtains knowledge or notice of any one
or more of the following environmental matters, unless such environmental
matters would not, individually or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:

 

(i)            Any pending or threatened Environmental Claim against the
Borrower or any of its Subsidiaries or any Real Estate (as defined below);

 

(ii)           Any condition or occurrence that (x) results in non-compliance by
the Borrower or any of its Subsidiaries with any applicable Environmental Law or
(y) would reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;

 

56

--------------------------------------------------------------------------------


 

(iii)          Any condition or occurrence on any Real Estate that would
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

 

(iv)          The taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto. The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

(f)            Pension Plans.  Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof where the
liability, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect, notice of and copies of all documentation
relating to (i) the institution of any steps by any Person to terminate any
Pension Plan, (ii) the failure to make a required contribution to any Pension
Plan if such failure is sufficient to give rise to a Lien under
Section 303(k) of ERISA, (iii) the taking of any action with respect to a
Pension Plan which could result in the requirement that the Borrower or any of
its Subsidiaries furnish a bond or other security to such Pension Plan, or
(iv) the occurrence of any event with respect to any Pension Plan which could
result in the incurrence by the Borrower or any of its Subsidiaries of any
material liability, fine or penalty.

 

(g)           Other Information.  Promptly upon filing thereof, copies of any
filings or registration statements with, and reports to, any Governmental
Authority in any relevant jurisdiction by the Borrower or any of its
Subsidiaries pursuant to applicable securities laws (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders), exhibits to any
registration statement) and copies of all financial statements, proxy
statements, notices and reports that the Borrower or any of its Subsidiaries
shall send to the holders of any publicly issued securities of the Borrower
and/or any of its Subsidiaries in their capacity as such holders (in each case
to the extent not theretofore delivered to the Lenders pursuant to this
Agreement or filed with the Securities and Exchange Commission and publicly
available on either EDGAR or ITC Holdings’ website at
http://investor.itc-holdings.com/sec.cfm; provided, that if requested by any
Lender, the Borrower shall promptly deliver a copy of such filing to such
requesting Lender) and, with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender may reasonably request in writing from time to time.

 

8.2          Books, Record and Inspections.

 

The Borrower will, and will cause each of its Subsidiaries, upon reasonably
prior notice to the Borrower, to, (i) permit officers and designated
representatives of the Administrative

 

57

--------------------------------------------------------------------------------


 

Agent or the Required Lenders to visit and inspect any of the properties or
assets of the Borrower and its Subsidiaries in whomever’s possession to the
extent that it is within the Borrower’s or its Subsidiaries’ control to permit
such inspection, and to examine the books of account of the Borrower and any
such Subsidiaries and discuss the affairs, finances and accounts of the Borrower
and of any such Subsidiaries with, and be advised as to the same by, its and
their officers and independent accountants, and (ii) permit officers and
designated representatives of Lenders to view copies of contracts of the
Borrower and its Subsidiaries (subject to reasonable confidentiality
arrangements established by the Borrower), all at such reasonable times during
normal business hours and intervals and to such reasonable extent as the
Administrative Agent, the Required Lenders or the Lenders, as the case may be,
may desire.

 

8.3          Maintenance of Insurance.

 

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

8.4          Payment of Taxes.

 

In each case except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its capital, income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful tax or
similar claims; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP.

 

8.5          Organizational Existence.

 

The Borrower will do, and will cause each of its Subsidiaries to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence and its corporate or other organizational rights and authority, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided that, in any case, (a) the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 9.2, (b) any
Subsidiary of the Borrower may merge with and into any other Subsidiary of the
Borrower and (c) except to the extent as would reasonably be expected to have a
Material Adverse Effect, any Subsidiary of the Borrower may enter into any
merger or consolidation for the purpose of changing its organizational form from
a corporation to a limited liability company or from a limited liability company
to a corporation.

 

58

--------------------------------------------------------------------------------


 

8.6          Compliance with Statutes, Obligations, etc.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable laws, rules, regulations and orders (including Environmental Laws and
Anti-Corruption Laws) to which it may be subject, except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

8.7          Good Repair.

 

The Borrower will, and will cause each of its Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomever’s possession
they may be to the extent that it is within the Borrower’s or its Subsidiaries’
control to cause the same, are kept in good repair, working order and condition,
normal wear and tear excepted, and that from time to time there are made in such
properties and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so would
not be reasonably expected to have a Material Adverse Effect.

 

8.8          [Reserved].

 

8.9          End of Fiscal Years; Fiscal Quarters.

 

The Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

8.10        Use of Proceeds.

 

The Borrower will use the Letters of Credit and the proceeds of all the
Revolving Credit Loans only for the purposes set forth in Section 2.1(b).  The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers and employees shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) in any
manner that would result in the violation of any Sanctions, for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

59

--------------------------------------------------------------------------------


 

8.11        Changes in Business.

 

From the Closing Date, the Borrower and its Subsidiaries taken as a whole will
not fundamentally and substantively alter the character of their business taken
as a whole from the business conducted by the Borrower and its Subsidiaries
taken as a whole on the Closing Date and other business activities incidental or
related to any of the foregoing (the “Business”).

 

ARTICLE 9
NEGATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Revolving Credit Maturity Date:

 

9.1          Limitation on Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, except:

 

(a)           Permitted Liens;

 

(b)           Liens securing indebtedness incurred within 180 days of the
acquisition, construction or improvement of fixed or capital assets to finance
the acquisition, construction or improvement of such fixed or capital assets;

 

(c)           Liens existing on the Closing Date and as set out on Schedule V;

 

(d)           Liens existing on the assets or Capital Stock of any Person that
becomes a Subsidiary, or existing on assets acquired; provided that such Liens
attach at all times only to the same assets that such Liens attached to and
secure only the same Indebtedness that such Liens secured, immediately prior to
such acquisition;

 

(e)           Liens in favor of the Borrower or any Subsidiary;

 

(f)            Liens placed upon the Capital Stock or assets of any Subsidiary
acquired to secure Indebtedness of the Borrower or any Subsidiary incurred in
connection with such acquisition and (ii) Liens placed upon the assets of such
Subsidiary acquired pursuant to an acquisition to secure a guarantee by such
Subsidiary of any such Indebtedness of the Borrower or any Subsidiary;

 

(g)           any Lien securing Indebtedness for the payment, prepayment or
redemption of which there shall have been irrevocably deposited in trust with
the trustee or other holder of such Lien moneys and/or investment securities
which (together with the interest reasonably expected to be earned from the
investment and reinvestment in investment securities of the moneys and/or the
principal of and interest on the investment securities so deposited) shall be
sufficient for such purpose; provided, however, that if

 

60

--------------------------------------------------------------------------------


 

such Indebtedness is to be redeemed or otherwise prepaid prior to the stated
maturity thereof, any notice requisite to such redemption or prepayment shall
have been given in accordance with the instrument creating such Lien or
irrevocable instructions to give such notice shall have been given to such
trustee or other holder;

 

(h)           Liens in favor of the United States of America or any State
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any State thereof or political entity
affiliated therewith, to secure partial, progress, advance or other payments, or
other obligations, pursuant to any contract or statute to secure any
Indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring, constructing or improving property subject to such Liens
(including Liens incurred in connection with pollution control, industrial
revenue or similar financings);

 

(i)            Liens on any property created, assumed or otherwise brought into
existence in contemplation of the sale or other disposition of the underlying
property, whether directly or indirectly, by way of share disposition or
otherwise; provided that 180 days from the creation of such Liens the Borrower
or the relevant Subsidiary shall have disposed of such property and any
Indebtedness secured by such Liens shall be without recourse to the Borrower or
any Subsidiary;

 

(j)            Rights of other Persons to take minerals, timber, gas, water or
other products produced by the Borrower or by other Persons on the property of
the Borrower;

 

(k)           Liens created by or resulting from any litigation or other
proceeding which is being contested in good faith by appropriate proceedings,
including Liens arising out of judgments or awards against the Borrower or any
Subsidiary with respect to which the Borrower or such Subsidiary is in good
faith prosecuting an appeal or proceedings for review; or Liens that the
Borrower or any Subsidiary incurs for the purpose of obtaining a stay or
discharge in the course of any litigation or other proceeding to which the
Borrower or such Subsidiary is a party;

 

(l)            Liens which have been bonded for the full amount in dispute;

 

(m)          the replacement, extension or renewal of any Lien permitted by
clauses (b), (c), (d) or (f) above upon or in the same assets theretofore
subject to such Lien or the replacement, extension or renewal (without increase
in the amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness secured thereby;

 

(n)           Liens on assets of the Borrower to secure Indebtedness of the
Borrower under any Mortgage Bond Indenture; provided that, at the time of the
incurrence of such Indebtedness and after giving effect thereto, the Net
Tangible Assets shall be at least 150% of the aggregate principal amount of all
Indebtedness outstanding under such Mortgage Bond Indenture that is so secured;
and

 

(o)           additional Liens so long as the aggregate outstanding principal
amount of the obligations so secured (including the imputed principal amount of
any Capitalized

 

61

--------------------------------------------------------------------------------


 

Lease Obligations) for the Borrower and its Subsidiaries does not exceed
$50,000,000 in the aggregate.

 

9.2          Limitation on Fundamental Changes.

 

The Borrower will not enter into any merger or consolidation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or convey,
sell, lease, assign, transfer or otherwise dispose of, all or substantially all
its business units, assets or other properties, except that:

 

(a)           any Subsidiary of the Borrower or any other Person may be merged
or consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) either (x) the Borrower shall be the continuing or
surviving entity or (y) the debt rating of the Person (if other than the
Borrower) who is the continuing or surviving entity (the Borrower or Person, as
the case may be, being herein referred to as the “Successor Borrower”) shall
after giving effect to such merger or consolidation be BBB- or higher from S&P
or Baa3 or higher from Moody’s (provided that in no event shall such Successor
Borrower have a debt rating of BB or lower from S&P or Ba2 or lower from
Moody’s), as determined pursuant to the definition of “Applicable Margin”,
(ii) the Successor Borrower shall be an entity organized or existing under the
laws of the United States or any State thereof, (iii) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
pursuant to a supplement hereto in form and substance reasonably satisfactory to
the Administrative Agent, (iv) no Default or Event of Default is then existing
and no Default or Event of Default would result from the consummation of such
merger or consolidation, (v) the Borrower shall be in compliance, on a pro forma
basis after giving effect to such merger or consolidation, with the covenant set
forth in Section 9.3 as such covenant is recomputed as at the last day of the
most recently ended fiscal quarter under each such Section as if such merger or
consolidation had occurred on the last day of such fiscal quarter, and (vi) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, certifying the compliance referred to in clause (v) above and stating
that such merger or consolidation and such supplement to this Agreement comply
with this Agreement and a legal opinion (in form and substance reasonably
satisfactory to the Administrative Agent) with respect to this Agreement to be
delivered, if any, pursuant to clause (iii) above; provided further that if the
foregoing are satisfied, such Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement; and

 

(b)           the Borrower may enter into any merger or consolidation for the
purpose of changing its organizational form from a corporation to a limited
liability company or from a limited liability company to a corporation; provided
that such change has no adverse affect on the rights of the Finance Parties.

 

62

--------------------------------------------------------------------------------


 

9.3          Debt to Capitalization Ratio.

 

The Borrower will not permit the Debt to Capitalization Ratio of the Borrower to
be greater than 65% as of the last day of each fiscal quarter.

 

ARTICLE 10
EVENTS OF DEFAULT

 

Each of the following specified events or occurrences described in Sections 10.1
through 10.9 below shall constitute an “Event of Default”:

 

10.1        Payments.

 

The Borrower shall (a) default in the payment when due of any principal of the
Revolving Credit Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Revolving Credit
Loans or any Fees or any Unpaid Drawings or of any other amounts owing
hereunder.

 

10.2        Representations, etc.

 

Any representation, warranty or statement made or deemed made by the Borrower
herein or any certificate delivered or required to be delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

 

10.3        Covenants.

 

The Borrower shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 8.1(d), Section 8.5 (solely
with respect to the Borrower), Section 8.11 or Article 9, or (ii) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 10.1 or 10.2 or clause (i) of this
Section 10.3) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after the receipt of written notice
by the Borrower from the Administrative Agent or the Required Lenders.

 

10.4        Default Under Other Agreements.

 

(a)           The Borrower or any of its Subsidiaries shall (i) default in any
payment with respect to any Indebtedness, in excess of $25,000,000 in the
aggregate, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or

 

(b)           without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.

 

63

--------------------------------------------------------------------------------


 

10.5        Bankruptcy, etc.

 

The Borrower or any Subsidiary shall commence a voluntary case concerning itself
under the Bankruptcy Code as now or hereafter in effect, or any successor
thereto or any similar legislation in any other applicable jurisdiction
(collectively, the “Bankruptcy Code”); or an involuntary case is commenced
against the Borrower or any Subsidiary and the petition or application is not
contested within 10 days after commencement of the case; or an involuntary case
is commenced against the Borrower or any Subsidiary and the petition or
application is not dismissed within 45 days after commencement of the case; or a
receiver, trustee, liquidator, custodian or similar official is appointed for,
or takes charge of, all or substantially all of the property of the Borrower or
any Subsidiary or the Borrower or any Subsidiary commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Borrower or any Subsidiary
itself; or there is commenced against the Borrower or any Subsidiary any such
proceeding that remains undismissed for a period of 45 days; or the Borrower or
any Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any Subsidiary makes a general assignment for the benefit of creditors, files
under the Bankruptcy Act or takes a similar action under the Bankruptcy Act; or
any corporate or similar action is taken by the Borrower or any Subsidiary for
the purpose of effecting any of the foregoing; or the Borrower or any Subsidiary
is unable to pay its debts as they fall due, or makes a general assignment for
the benefit of or a composition with its creditors generally; or the Borrower or
any Subsidiary takes any corporate or similar action or other steps are taken or
legal proceedings are started for its winding-up, dissolution, administration or
insolvent re-organization or for the appointment of a liquidator, administrator
or administrative receiver of it.

 

10.6        [Reserved].

 

10.7        Judgments.

 

One or more judgments or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability in excess of $25,000,000 in the aggregate
for all such judgments and decrees for the Borrower or any of its Subsidiaries
(to the extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof.

 

10.8        Change of Ownership.

 

A Change of Ownership shall occur.

 

10.9        Pension Plans.

 

Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any of its Subsidiaries could be required to make a contribution to such Pension
Plan, or would reasonably expect to incur a liability or obligation to such
Pension Plan in respect of such termination; or (b) a contribution failure
occurs with respect

 

64

--------------------------------------------------------------------------------


 

to any Pension Plan sufficient to give rise to a Lien under section 303(k) of
ERISA, where in each case under clauses (a) or (b) such contribution, liability,
obligation or Lien would reasonably be expected to have a Material Adverse
Effect.

 

10.10      Remedies.

 

Upon the occurrence of any Event of Default described above, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitments of each Lender shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the principal
of and any accrued interest in respect of all Revolving Credit Loans and all
obligations owing hereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; (iii) terminate any Letter
of Credit that may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 10.5 with
respect to the Borrower, it will pay) to the Administrative Agent at the office
of the Administrative Agent from time to time notified by the Administrative
Agent to the Borrower (but initially the office set forth for the Administrative
Agent in Section 12.2(a)(ii)) such additional amounts of cash, to be held as
security by the Administrative Agent for the benefit of the Swingline Lender,
Letter of Credit Issuers and the Lenders, as collateral for the Borrower’s
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding; and/or (v) exercise any other remedies that may be available under
this Agreement or applicable law.

 

10.11      Remedies Cumulative.

 

The rights and remedies of the Administrative Agent and the Lenders under this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the

 

65

--------------------------------------------------------------------------------


 

Lenders shall be restored to their former positions and the rights, remedies and
powers of the Lenders shall continue as if no such proceedings had been taken.

 

ARTICLE 11
THE ADMINISTRATIVE AGENT

 

Each of the Lenders, the Swingline Lender and each Letter of Credit Issuer
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or

 

66

--------------------------------------------------------------------------------


 

other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Swingline Lender, each Letter of Credit Issuer and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld;
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, the Swingline Lender and each Letter of Credit Issuer, appoint a
successor Administrative Agent which shall be a bank with an office in the
United States, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 12.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not instruments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not

 

67

--------------------------------------------------------------------------------


 

taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Notwithstanding anything herein to the contrary the Joint Bookrunners, the Joint
Lead Arrangers and the Syndication Agents named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in its capacity, if any, as a Lender.

 

ARTICLE 12
MISCELLANEOUS

 

12.1        Amendments and Waivers.

 

Except as provided in Section 2.17 with respect to the extension of the
then-existing Revolving Credit Maturity Date, either this Agreement, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 12.1. The Required Lenders may
from time to time (a) enter into with the Borrower and Administrative Agent, as
applicable, written amendments, supplements or modifications hereto for the
purpose of adding or amending any provisions to this Agreement or changing in
any manner the rights of the Lenders or of the Borrower hereunder or thereunder,
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall directly (i) forgive any portion of, or extend or waive the
final scheduled maturity date of, any Revolving Credit Loan, or reduce the
stated rate of, forgive any portion of or extend the date for the payment of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates) or extend the
final expiration date of any Lender’s Revolving Credit Commitment or extend the
final expiration date of any Letter of Credit beyond the L/C Maturity Date or
increase the amount of any of the Revolving Credit Commitments of any Lender or
amend Section 3.2, in each case without the written consent of each Lender whose
Revolving Credit Loan, interest, fee or Revolving Credit Commitment is changed
as set forth above thereby, or (ii) amend, modify or waive any provision of this
Section 12.1 or reduce the percentages specified in the definitions of the terms
“Required Lenders” or consent to the assignment or transfer by the Borrower of
its rights and obligations under this Agreement (except as permitted pursuant to
Section 9.1), in each case without the written consent of each Lender adversely
affected thereby, or (iii) amend Section 5.2(a) to the extent that it relates to
payments for the ratable account of Lenders without the written consent of each
Lender directly and adversely affected thereby, in each case without the written
consent of all the Lenders except as otherwise specifically provided in this
Section 12.1 and provided further that at any time that no Default or Event of
Default has occurred and is continuing, the Revolving Credit Commitment of any
Lender may be increased for any purpose permitted hereunder, with the consent of
such Lender, the Borrower and the Administrative Agent (which consent, in the
case of the Administrative Agent, shall not be unreasonably withheld) and
without the consent of the Required Lenders, as provided for in this
Section 12.1; and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Letter of
Credit Issuer or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent, such Letter of Credit Issuer or the
Swingline Lender, as the case may be (it being understood that any change to

 

68

--------------------------------------------------------------------------------


 

Section 2.14 shall require the consent of the Administrative Agent, each Letter
of Credit Issuer and the Swingline Lender).

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Revolving Credit Loans. In the case of any waiver, the Borrower, the Lenders and
the Administrative Agent shall be restored to their former positions and rights
hereunder, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.

 

12.2        Notices.

 

(a)           Notices Generally.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received and, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter, in each case addressed as
follows in the case of the Borrower, the Administrative Agent and as set forth
on Schedule I in the case of each Lender (or as set forth in the Assignment and
Assumption of any Lender which is an Assignee) or to such other address as may
be hereafter notified by the respective parties hereto:

 

(i)            The Borrower:

 

ITC Great Plains, LLC
27175 Energy Way
Novi, MI 48377

Attention: Rejji P. Hayes
E-mail address:  rhayes@itctransco.com

Facsimile No.:  (248) 305-3174
Telephone No.:  (248) 946-3680

 

with a copy to:

 

ITC Great Plains, LLC

27175 Energy Way

Novi, MI  48377

Attention: Nicholas A. Vlisides

E-mail address:  nvlisides@itctransco.com

Telephone No.:  (248) 946-3594

 

(ii)           The Administrative Agent:

 

69

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 292-9533

 

with copy to (except in the case of notices relating to borrowings,
continuations, conversions and letters of credit):

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig

Credit Executive, Corporate Client Banking, Power and

Utilities

Facsimile No.:  (312) 732-1762

 

and

 

JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0874
Chicago, IL 60603
Attention:  Mary McCorry
Facsimile No.: (312) 325-3238

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10, 4.2 and 5.1 shall not be
effective until received. Notices delivered through Electronic Systems, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Notices and other communications to the Lenders, the Swingline
Lender and each Letter of Credit Issuer hereunder may be delivered or furnished
by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or

 

70

--------------------------------------------------------------------------------


 

communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

(d)                                 Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Swingline Lender, any Letter of Credit Issuer
and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, the Swingline Lender, any Letter of Credit Issuer or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to this Agreement or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender, the
Swingline Lender or any Letter of Credit Issuer by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

12.3                        No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or

 

71

--------------------------------------------------------------------------------


 

privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

12.4                        Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Credit Loans hereunder.

 

12.5                        Payment of Expenses and Taxes.

 

(a)                                 The Borrower agrees (i) to pay or reimburse
the Arrangers and the Administrative Agent for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby (including the syndication of the
Revolving Credit Commitments), including the reasonable fees, disbursements and
other charges of one counsel to the Administrative Agent, (ii) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under, or “workout” or restructuring of, this
Agreement and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Administrative Agent, (iii) to pay, indemnify, defend and hold harmless each
Lender and the Administrative Agent from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and any such other documents (collectively, “Other
Taxes”), except for any such Other Taxes attributable to an assignment or
Participation, and (iv) to pay, indemnify, defend and hold harmless each Lender,
each Arranger and the Administrative Agent and their respective Related Parties
(collectively, the “Indemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable and documented fees, disbursements and other charges of counsel
incurred in connection with any investigative, administrative or judicial
proceeding commenced or threatened by the Borrower or any other Person, whether
or not any such Indemnitee shall be designated as a party or potential party
thereto, and any fees or expenses incurred by any Indemnitee in enforcing this
indemnity), whether direct, indirect or consequential, whether based on strict
liability or negligence, and whether based on any federal, provincial or foreign
laws, statutes, rules, regulations or guidelines (including Environmental Laws),
common law, equity, contract or otherwise that may be imposed on, incurred by or
asserted against any Indemnitee, in any manner arising out of or relating to
(A) this Agreement and any other agreements or documents contemplated hereby or
thereby, the other transactions contemplated hereby (including the execution,
delivery, enforcement, performance and administration of this Agreement and the
breach by the Borrower of, or default by the Borrower under, any of the
provisions of this Agreement, any Revolving Credit Loan or Letter of Credit, or
the use or proposed use of the proceeds thereof), (B) the

 

72

--------------------------------------------------------------------------------


 

violation of, non-compliance with or liability under, any Environmental Law
applicable to the operations of the Borrower or any of its Subsidiaries or
applicable to any of the Real Estate, or (C) any Environmental Claim or any
Hazardous Materials relating to or arising from, directly or indirectly, any
past or present activity, operation, land ownership, possession or control, or
practice of, the Borrower or any of its Subsidiaries from time to time (all the
foregoing in this clause (iv), collectively, the “indemnified liabilities”);
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to indemnified liabilities arising from the gross negligence or
willful misconduct of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction and provided further that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
claims that do not involve an act or omission of the Borrower or any of its
affiliates and that is brought by the Administrative Agent, an Arranger or any
Lender against any other Lender (other than claims against any of the
Administrative Agent, any Arranger, or the Lenders or their Affiliates in their
respective capacity as the Administrative Agent, a lead arranger, a bookrunner,
a syndication agent or any similar role under this Agreement). The agreements in
this Section 12.5 shall survive repayment of the Revolving Credit Loans and all
other amounts payable hereunder.

 

Each of the Lenders, each of the Arrangers and the Administrative Agent agree
that any and all of their respective rights under this Agreement and any other
agreements contemplated hereby and thereby, including recourse for any
obligation or claim for any indemnification thereunder, is limited to recourse
to the Borrower and its assets as contemplated hereby, and none of the direct or
indirect limited partners, partners, shareholders, members of the Borrower or
any of their respective employees, directors or officers shall have any
obligations or liability, or be subject to any recourse, in respect of any such
obligations or claims hereunder or thereunder.

 

(b)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or any Arranger
under paragraph (a) of this Section 12.5, each Lender severally agrees to pay to
the Administrative Agent or such Arranger, as the case may be, such Lender’s
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Arranger in its capacity as
such.

 

12.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 Assignments Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Letter of Credit Issuer that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 12.6.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Letter of Credit Issuer
that issues any Letter of Credit),

 

73

--------------------------------------------------------------------------------


 

Participants (to the extent provided in paragraph (c) of this Section 12.6) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.

 

(i)                                     Assignments Generally. Subject to the
conditions set forth in paragraph (b)(ii) below, any Lender may assign to one or
more assignees (other than an Ineligible Institution) (the “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Revolving Credit Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within fifteen (15) days
after having received notice thereof), provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other Assignee;

 

(B)                               the Administrative Agent;

 

(C)                               the Swingline Lender and

 

(D)                               each Letter of Credit Issuer.

 

(ii)                                  Certain Conditions to Assignments. 
Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Revolving Credit Commitment,
Revolving Credit Loans, the amount of the Revolving Credit Commitment, or
Revolving Credit Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, if less, the aggregate principal amount of such assigning
Lender’s Revolving Credit Loans and Revolving Credit Commitments) unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

74

--------------------------------------------------------------------------------


 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Agreement, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

(iii)                               Effectiveness of Assignments.  Subject to
acceptance and recording thereof pursuant to paragraph (b)(iv) of this
Section 12.6, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto (the “Assignment
Effective Date”) and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 12.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 12.6.

 

(iv)                              Maintenance of Register.  The Administrative
Agent, acting for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, and principal amount (and
stated interest) of the Revolving Credit Loans and Unpaid Drawings owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Swingline Lender, each Letter of Credit Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the

 

75

--------------------------------------------------------------------------------


 

Swingline Lender, each Letter of Credit Issuer and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)                                 Acceptance of Assignments by Administrative
Agent.  Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 12.6
and any written consent to such assignment required by paragraph (b) of this
Section 12.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the Assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.4(b), 3.3 or
3.4, the Administrative Agent shall have no obligation to accept such Assignment
and Assumption and record the information therein in the Register unless and
until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)                                  Participations.

 

(i)                                     Participations Generally.  Any Lender
may, without the consent of the Borrower, the Administrative Agent, the
Swingline Lender or any Letter of Credit Issuer, sell participations to one or
more banks or other entities, other than an Ineligible Institution, (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment, Swingline Exposure and the Revolving Credit Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Swingline Lender, each Letter of Credit Issuer and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second sentence of
Section 12.1 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.8 as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Revolving Credit Commitments,
Revolving Credit Loans, Letters of Credit or other obligations under the
Agreement (the “Participant Register”); provided that no Lender

 

76

--------------------------------------------------------------------------------


 

shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Credit
Commitments, Revolving Credit Loans, Letters of Credit or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Revolving Credit Commitments, Revolving Credit Loan, Letters
of Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(ii)                                  Limitations on Rights of Participants.  A
Participant shall not be entitled to receive any greater payment under
Section 2.10 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to any benefits under
Section 5.3 unless such Participant complies with Section 5.3(c).

 

(d)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority having jurisdiction over such
Lender, and this Section 12.6 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

12.7                        Replacements of Lenders under Certain Circumstances.

 

(a)                                 If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.3, or if any Lender becomes a Defaulting Lender, or if any Lender is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken, then the
Borrower may, at its sole expense and effort upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.6) all its interests, rights and obligations under this Agreement to
an Assignee that shall assume such obligations (which Assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time of such
assignment, (ii) the Borrower shall have received the prior written consent of
the Administrative Agent, the Swingline Lender and each Letter of Credit Issuer,
which consents shall not unreasonably be withheld, (iii) the Borrower shall have
paid the Administrative Agent the assignment fee specified in Section 12.6,
(iv) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder,

 

77

--------------------------------------------------------------------------------


 

from the Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (v) in
the case of any such assignment resulting from payments required to be made
pursuant to Section 2.10 or a claim for compensation under Section 2.11, such
assignment will result in a reduction in such compensation or payments and
(vi) such assignment does not conflict with applicable law.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

(b)                                 In the event that S&P or Moody’s shall,
after the date that any Lender with a Revolving Credit Commitment becomes a
Lender, downgrade the long-term certificate of deposit rating or long-term
senior unsecured debt rating of such Lender, and the resulting rating shall be
below BBB- or Baa3 respectively, then the Borrower shall have the right, but not
the obligation, upon notice to such Lender and the Administrative Agent, to
replace such Lender with an Assignee in accordance with and subject to the
restrictions contained in Section 12.6, and such Lender hereby agrees to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 12.6) all its interests, rights and
obligations in respect of its Revolving Credit Commitment under this Agreement
to such Assignee; provided that (i) no such assignment shall conflict with any
law, regulation or order of any governmental authority and (ii) such Assignee
shall pay to such Lender in immediately available funds on the date of such
assignment the principal of and interest and fees (if any) accrued to the date
of payment on the Revolving Credit Loans made by such Lender hereunder and all
other amounts accrued for such Lender’s account or owed to it hereunder.

 

12.8                        Adjustments; Set-off.

 

(a)                                 If any Defaulting Lender shall fail to make
any payment required to be made by it pursuant to Section 2.4(b), 3.3(c),
3.4(c), 12.5(b) or 12.8(c), then the Administrative Agent may, in its discretion
and notwithstanding any contrary provision hereof, (i) apply for the benefit of
the Administrative Agent, any Letter of Credit Issuer, the Swingline Lender or
any Lender any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower

 

78

--------------------------------------------------------------------------------


 

and the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

(c)                                  If any Finance Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Event (other than pursuant to the
terms of Section 2.10, 2.11 or 5.3) in excess of its pro rata share of payments
obtained by all Finance Parties, such Finance Party shall purchase from the
other Finance Parties such participations in Credit Events made by them as shall
be necessary to cause such purchasing Finance Party to share the excess payment
or other recovery ratably (to the extent such other Finance Parties were
entitled to receive a portion of such payment or recovery) with each of them;
provided that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Finance Party, the purchase shall be
rescinded and each Finance Party which has sold a participation to the
purchasing Finance Party shall repay to the purchasing Finance Party the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Finance Party’s ratable share (according to the proportion
of (a) the amount of such selling Finance Party’s required repayment to the
purchasing Finance Party to (b) total amount so recovered from the purchasing
Finance Party) of any interest or other amount paid or payable by the purchasing
Finance Party in respect of the total amount so recovered. The Borrower agrees
that any Finance Party purchasing a participation from another Finance Party
pursuant to this Section 12.8 may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to clause (b) above) with
respect to such participation as fully as if such Finance Party were the direct
creditor of the Borrower in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law any Finance Party
receives a secured claim in lieu of a setoff to which this Section 12.8 applies,
such Finance Party shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 12.8 to share in the benefits of any
recovery on such secured claim.

 

12.9                        Marshalling; Payments Set Aside.

 

Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Borrower’s obligations hereunder. To the extent
that the Borrower makes a payment or payments to the Administrative Agent, the
Swingline Lender, any Letter of Credit Issuer or Lenders (or to the
Administrative Agent for the benefit of Lenders), or the Administrative Agent,
any Letter of Credit Issuer, the Swingline Lender or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other provincial, state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

79

--------------------------------------------------------------------------------


 

12.10                 Counterparts; Effectiveness; Electronic Execution.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any related documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

12.11                 Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.12                 Integration.

 

This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.

 

12.13                 Governing Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN
(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).

 

80

--------------------------------------------------------------------------------


 

12.14                 Submission to Jurisdiction; Waivers.

 

The Borrower hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York or of the United States for the Southern
District of New York, and any appellate court from any thereof, in each case
which are located in the Borough of Manhattan in the county of New York;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected in accordance with the local rules of civil
procedure or by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 12.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 12.14 any special, exemplary, punitive
or consequential damages.

 

12.15                 Acknowledgements.

 

The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement;

 

(b)                                 neither the Administrative Agent nor any
Lender (in any capacity) has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

81

--------------------------------------------------------------------------------


 

12.16                 Waivers of Jury Trial.

 

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12.17                 Confidentiality.

 

The Administrative Agent and each Lender shall hold all non-public information
furnished by or on behalf of the Borrower in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender or
the Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices and in any
event may make disclosure (i) to any other party hereto, (ii) with the consent
of the Borrower, (iii) as required or requested by any Governmental Authority or
any self-regulatory authority, such as the National Association of Insurance
Commissioners purporting to have jurisdiction over such Person or its Related
Parties, any representatives thereof or any nationally recognized rating agency
that requires access to information about such Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (iv) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (v) in connection with the exercise of any remedies under this
Agreement or under any other related loan documents, or any action or proceeding
relating to this Agreement or any other related loan documents, or the
enforcement of rights hereunder or thereunder, (vi) to the extent such
information becomes publicly available other than as a result of a breach of
this Section or become available on a non-confidential basis from a source other
than the Borrower, (vii) subject to the proviso of the last sentence of this
Section 12.17 to any prospective Assignee or Participant or to prospective
direct or indirect contractual counterparties in swap agreements to be entered
into in connection with Loans made hereunder  or (viii) to such Lender’s or the
Administrative Agent’s lawyers, professional advisors or independent auditors or
Affiliates; provided that, unless specifically prohibited by applicable law or
court order, each Lender and the Administrative Agent shall, to the extent
practicable, notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition or regulatory compliance of such Lender
by such Governmental Authority or in connection with ratings by such rating
agency with respect to such Lender) for disclosure of any such non-public
information prior to disclosure of such information, and provided further that
in no event shall any Lender or the Administrative Agent be obligated or
required to return any materials furnished by the Borrower or any Subsidiary of
the Borrower. Each Lender and the Administrative Agent agrees that it will not
provide to prospective Assignees or Participants or to prospective direct or
indirect contractual counterparties in swap agreements to be entered into in
connection with Revolving Credit Loans made hereunder any of the Confidential
Information unless such Person shall have previously executed a Confidentiality
Agreement substantially in the form prescribed from time to time by the Loan
Sales and Trading Association.

 

12.18                 Treatment of Revolving Credit Loans.

 

(a)                                 The Borrower does not intend to treat the
Revolving Credit Loans and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation

 

82

--------------------------------------------------------------------------------


 

Section 1.6011-4). In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

 

(b)                                 The Borrower acknowledges that the
Administrative Agent and one or more of the Lenders may treat its Revolving
Credit Loans as part of a transaction that is subject to Treasury Regulation
Section 1.6011-4 or Section 301.6112-1, and the Administrative Agent and such
Lender or Lenders, as applicable, may file such IRS forms or maintain such lists
and other records as they may determine is required by such Treasury
Regulations.

 

12.19                 USA Patriot Act.

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, such Lender may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

12.20                 No Fiduciary Duty.

 

The Administrative Agent, the Arrangers, the Syndication Agents, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Borrower
and its affiliates. The Borrower agrees that nothing in this Agreement or
otherwise shall be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lenders and the
Borrower, its stockholders or its affiliates. The Borrower acknowledges and
agrees that (i) the transactions contemplated by this Agreement are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising the
Borrower on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in this Agreement and (iv) the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. The Borrower agrees that it shall not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto. To the fullest extent permitted by law the
Borrower hereby waives and releases any claims that it may have against each of
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

12.21                 Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan, together with all fees, charges
and other amounts which are treated as interest on such Revolving Credit Loan
under applicable law (collectively

 

83

--------------------------------------------------------------------------------


 

the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Revolving Credit Loan in accordance with applicable law, the rate
of interest payable in respect of such Revolving Credit Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Revolving Credit Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

[Remainder of page intentionally left blank]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

ITC GREAT PLAINS, LLC,

 

as the Borrower

 

 

 

By: ITC Grid Development, LLC, its sole member

 

By: ITC Holdings Corp., its sole member

 

 

 

 

 

By:

/s/ Rejji P. Hayes

 

 

Name: Rejji P. Hayes

 

 

Title: Vice President, Finance and Treasurer

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as Administrative Agent, the Swingline Lender, a Lender and as
Letter of Credit Issuer

 

 

 

 

 

By:

/s/ Nancy R. Barwig

 

 

Name: Nancy R. Barwig

 

 

Title: Credit Executive

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

individually as a Lender and Letter of Credit Issuer

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name: Ronnie Glenn

 

 

Title: Vice President

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

individually as a Lender, Syndication Agent and Letter of Credit Issuer

 

 

 

 

 

 

By:

/s/ Nick Schmiesing

 

 

Name: Nick Schmiesing

 

 

Title: Vice President

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG Cayman Islands Branch,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michael Spaight

 

 

Name: Michael Spaight

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Ryan Long

 

 

Name: Ryan Long

 

 

Title: Authorized Signatory

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Carlos Morales

 

 

Name:

Carlos Morales

 

 

Title:

Senior Vice President

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Mizuho Bank, Ltd.,

 

as a Lender

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name: Raymond Ventura

 

 

Title: Deputy General Manager

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Comerica Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Jessica Migliore

 

 

Name: Jessica Migliore

 

 

Title: Vice President

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association,

 

as a Lender

 

 

 

 

 

By:

/s/ Dale A. Stein

 

 

Name: Dale A. Stein

 

 

Title: Senior Vice President

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CoBank, ACB,

 

as a Lender

 

 

 

 

 

By:

/s/ John Kemper

 

 

Name: John Kemper

 

 

Title: Vice President

 

Signature Page to ITC Great Plains, LLC Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I
COMMITMENTS

 

LENDER

 

ADDRESS FOR
NOTICES

 

REVOLVING
CREDIT
COMMITMENT

 

REVOLVING
CREDIT
COMMITMENT
PERCENTAGE

 

LETTER OF
CREDIT
COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn, 7th Floor

Chicago, IL 60603

Attention: Teresita Siao

Facsimile No.: (888) 292-9533

 

with copy to (except in the case of notices relating to borrowings,
continuations, conversions and letters of credit):

JPMorgan Chase Bank, N.A.

10 South Dearborn, 9th Floor

Mail Code IL1-0090

Chicago, IL 60603

Attention: Nancy R. Barwig, Credit Executive, Corporate Client Banking, Power
and Utilities

Facsimile No.: (312) 732-1762

 

and

 

JPMorgan Chase Bank, N.A.

Portfolio Management Administration

10 South Dearborn, 9th Floor

Mail Code IL1-0874

Chicago, IL 60603

Attention: Mary McCorry

Facsimile No.: (312)

 

$

17,250,000

 

11.5

%

$

17,000,000

 

 

--------------------------------------------------------------------------------


 

 

 

325-3238

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays Bank PLC

 

On file with the Administrative Agent

 

$

17,250,000

 

11.5

%

$

16,500,000

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

On file with the Administrative Agent

 

$

17,250,000

 

11.5

%

$

16,500,000

 

 

 

 

 

 

 

 

 

 

 

Credit Suisse AG Cayman Islands Branch

 

On file with the Administrative Agent

 

$

12,450,000

 

8.3

%

$

0

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank AG New York Branch

 

On file with the Administrative Agent

 

$

12,450,000

 

8.3

%

$

0

 

 

 

 

 

 

 

 

 

 

 

Morgan Stanley Bank, N.A

 

On file with the Administrative Agent

 

$

12,450,000

 

8.3

%

$

0

 

 

 

 

 

 

 

 

 

 

 

Goldman Sachs Bank USA

 

On file with the Administrative Agent

 

$

12,450,000

 

8.3

%

$

0

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A

 

On file with the Administrative Agent

 

$

12,450,000

 

8.3

%

$

0

 

 

 

 

 

 

 

 

 

 

 

Mizuho Bank, Ltd.

 

On file with the Administrative Agent

 

$

9,000,000

 

6.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

Comerica Bank

 

On file with the Administrative Agent

 

$

9,000,000

 

6.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

PNC Bank, National Association

 

On file with the Administrative Agent

 

$

9,000,000

 

6.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

CoBank, ACB

 

On file with the Administrative Agent

 

$

9,000,000

 

6.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Total amount

 

$

150,000,000.00

 

100

%

$

50,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II
LITIGATION MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE III
ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
PENSION AND WELFARE MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE V
OUTSTANDING LIENS ON CLOSING DATE

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE VI
EXISTING LETTERS OF CREDIT

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Notice of Borrowing

 

NOTICE OF BORROWING

 

TO:         JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 292-9533

 

Pursuant to the Revolving Credit Agreement, dated as of  March 28, 2014 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC Great
Plains, LLC, a Michigan limited liability company (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement, and JPMorgan Chase Bank, N.A., as
the Administrative Agent, this represents the Borrower’s request to borrow as
follows:

 

Revolving Credit Loan:

 

1.             Date of borrowing:

 

2.             Amount of borrowing:

 

3.             Lender(s):           Lenders, in accordance with their Revolving
Credit Commitments under the Revolving Credit Agreement

 

4.             Interest rate option:

 

Type:

Tenor:

 

Please wire transfer the proceeds of the Borrowing in accordance with the funds
flow memorandum delivered under separate cover.

 

The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:

 

(i)            All representations and warranties made by the Borrower contained
in the Revolving Credit Agreement are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material

 

--------------------------------------------------------------------------------


 

respects as of such earlier date); provided that the representations made in
Sections 7.4 and 7.14 shall be made only on the Closing Date; and

 

(ii)           No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.

 

Dated:

 

 

 

 

 

 

ITC GREAT PLAINS, LLC

 

 

 

By: ITC Grid Development, LLC, its sole member

 

By: ITC Holdings Corp., its sole member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Notice of Continuation

 

TO:         JPMorgan Chase Bank, N.A., as Administrative
Agent under the Credit Agreement (as defined
below)
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 292-9533

 

Pursuant to the Revolving Credit Agreement, dated as of March 28, 2014 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC Great
Plains, LLC, a Michigan limited liability company (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement (the “Lenders”), JPMorgan Chase
Bank, N.A., as the Administrative Agent, this represents the Borrower’s request
to continue Revolving Credit Loans as follows:

 

1.             Date of continuation or conversion:

 

,

 

2.             Amount of Revolving Credit Loans being continued or converted:

 

$

 

3.             Nature of continuation or conversion:

 

a.      Conversion of a LIBOR Loan as an ABR Loan

b.      Conversion of an ABR Loan as a LIBOR Loan

c.       Continuation (rollover) of LIBOR Loans as LIBOR Loans

 

4.             If Revolving Credit Loans are being continued as or converted
into LIBOR Loans, the duration of the new LIBOR Period that commences on the
continuation or conversion date:

 

month(s)

 

Dated:

 

 

 

 

 

 

 

 

ITC GREAT PLAINS, LLC

 

 

 

By: ITC Grid Development, LLC, its sole member

 

By: ITC Holdings Corp., its sole member

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Closing Certificate

 

CLOSING CERTIFICATE

 

ITC GREAT PLAINS, LLC

 

TO:         The Lenders and the Administrative Agent (each, as defined below)

 

RE:         Revolving Credit Agreement, dated as of March 28, 2014 (as the same
may be amended, modified, supplemented, restated or replaced from time to time,
the “Revolving Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ITC Great Plains,
LLC, a Michigan limited liability company  (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement, and JPMorgan Chase Bank, N.A., as
the Administrative Agent.

 

I, the undersigned, an Authorized Officer of ITC Holdings Corp., the sole member
of ITC Grid Development, LLC, the sole member of the Borrower, hereby certify to
the best of my knowledge, information and belief, for and on behalf of the
Borrower, and not in my personal capacity, in connection with the initial
Borrowing on this date under the Revolving Credit Agreement, that:

 

1.                                      the conditions precedent set forth in
the Revolving Credit Agreement were satisfied as of the Closing Date;

 

2.                                      attached to this certificate as Schedule
A is a true and complete copy of the articles of organization of the Borrower,
together with all amendments thereto adopted through the date hereof (as
certified by the Michigan Department of Licensing and Regulatory Affairs) and as
in effect on the date hereof and the sole member of the sole member of the
Borrower has not passed, confirmed or consented to any amendments or variations
to such certificate;

 

3.                                      attached to this certificate as Schedule
B is a correct and complete copy of the operating agreement of the Borrower and
such operating agreement is in full force and effect on the date hereof and the
sole member of the sole member of the Borrower has not passed, confirmed or
consented to any amendments or variations to such operating agreement;

 

4.                                      attached to this certificate as Schedule
C is a correct and complete copy of the approval letter from the United States
of America Federal Energy Regulatory Commission of the application pursuant to
section 204 of the Federal Power Act, which approval is in full force and effect
at the date hereof;

 

5.                                      attached hereto as Schedule D is a true
and complete copy of the resolutions duly adopted by the sole member of the sole
member of the Borrower, approving and authorizing the execution, delivery and
performance of the Revolving Credit Agreement and the transactions contemplated
thereby. Such resolutions have not been amended, modified,

 

--------------------------------------------------------------------------------


 

revoked or rescinded since the date of adoption thereof, are in full force and
effect on the date hereof and are the only resolutions that have been adopted by
the sole member of the sole member of the Borrower with respect to the subject
matter thereof;

 

6.                                      the persons whose names appear on
Schedule E attached hereto are duly elected, qualified and acting officers of
the sole member of the sole member of the Borrower occupying the offices set
forth opposite their respective names on Schedule E, and the signature set forth
opposite their respective names are their true and genuine signatures, and each
of such officers is duly authorized to execute and deliver the Revolving Credit
Agreement on behalf of the Borrower and each of the related documents to which
it is a party and any other agreement, instrument or document to be delivered by
the Borrower pursuant to the Revolving Credit Agreement.

 

7.                                      the law firms of Simpson Thacher &
Bartlett LLP and Dykema Gossett PLLC are entitled to rely on this Closing
Certificate in connection with their legal opinions to be delivered as of the
date hereof in connection with the Revolving Credit Agreement.

 

* * * * *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate this        day of [    ],
2014.

 

 

 

 

Name: Wendy A. McIntyre

 

Title: Vice President, Secretary and General Counsel — Enterprise Operations

 

I, Rejji P. Hayes, Vice President, Finance and Treasurer of the sole member of
the sole member of the Borrower, DO HEREBY CERTIFY that Wendy A. McIntyre has
been duly elected (or appointed) and has duly qualified as, and on this day is,
the Vice President, Secretary and General Counsel — Enterprise Operations of the
sole member of the sole member of the Borrower, and the signature above is her
genuine signature.

 

 

 

 

 

Name: Rejji P. Hayes

 

Title: Vice President, Finance and Treasurer

 

--------------------------------------------------------------------------------


 

Schedule A

 

Articles of Organization

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule B

 

Operating Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule C

 

Approval Letter

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule D

 

Resolutions

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule E

 

Incumbency

 

Wendy A. McIntyre

 

Vice President, Secretary and

 

General Counsel — Enterprise Operations

 

 

 

Rejji P. Hayes

 

Vice President, Finance and Treasurer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Compliance Certificate

 

ITC GREAT PLAINS, LLC

 

TO:        The Lenders and the Administrative Agent

 

The undersigned, an Authorized Officer of ITC Great Plains, LLC, a Michigan
limited liability company (the “Borrower”), in such capacity and not personally,
hereby certifies to the best of my knowledge, information and belief that:

 

1.                                      I am the duly appointed
                                                                                              
of ITC Holdings Corp., the sole member of the sole member of the Borrower named
in the Revolving Credit Agreement, dated as of March 28, 2014 (as the same may
be amended, modified, supplemented, restated or replaced from time to time, the
“Revolving Credit Agreement”), among ITC GREAT PLAINS, LLC, a Michigan limited
liability company (the “Borrower”), the various financial institutions and other
persons from time to time referred to as “Lenders” in the Revolving Credit
Agreement, and JPMorgan Chase Bank, N.A., as the Administrative Agent and as
such I am providing this certificate for and on behalf of the Borrower pursuant
to Section 8.1(c) of the Revolving Credit Agreement. Unless the context
otherwise requires, capitalized terms in the Revolving Credit Agreement which
appear herein without definitions shall have the meanings ascribed thereto in
the Revolving Credit Agreement.

 

2.                                      I am familiar with and have examined the
provisions of the Revolving Credit Agreement including those of Articles 7, 8, 9
and 10 therein and have reviewed and am familiar with the contents of this
certificate.

 

3.                                      Delivered herewith are the financial
statements required to be delivered pursuant to Section 8.1[(a)] [(b)] of the
Revolving Credit Agreement.

 

4.                                      No Default or Event of Default has
occurred and is continuing as of the date hereof [or if any Default or Event of
Default does exist, specify the nature and extent thereof].

 

5.                                      As of the last day of the fiscal quarter
ending                 , the financial ratio referred to in Section 9.3 of the
Revolving Credit Agreement is         :         and was calculated as set forth
in Schedule I.

 

Dated this day of                   ,           .

 

 

 

[Name and Title]

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

ITC GREAT PLAINS, LLC

 

Debt to Capitalization Ratio(1)

 

 

1. Total Debt as of the last day of the fiscal quarter ending
                  .

 

$

 

 

2. Total Capitalization as of the last day of the fiscal quarter ending
                  .

 

 

 

(a)

Total Debt

 

$

 

 

(b)

Total stockholder’s equity of the Borrower

 

$

 

 

(c)

Total Capitalization: The sum of Items 2(a) and 2(b)

 

$

 

 

3.

DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2  

 

 

%

4. Maximum Debt to Capitalization Ratio allowed

 

65

%

5. In compliance

 

YES/NO

 

 

--------------------------------------------------------------------------------

(1)  Financial covenants shall be calculated (i) without giving effect to any
election by the Borrower or any of its subsidiaries to value any of its
indebtedness or liabilities at “fair value” pursuant to Accounting Standards
Codification 825-10-25 (formerly referred to as Statement of Financial
Accounting Standards 159) or any other accounting standards codification or
financial accounting standard having a similar result or effect,  (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) without giving effect to any changes in GAAP occurring after
the Closing Date, the effect of which would be to cause leases which would be
treated as operating leases under GAAP as of the Closing Date to be treated as
capital leases under GAAP.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

[an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

3.

Borrower:

 

ITC GREAT PLAINS, LLC, a Michigan limited liability company

 

 

 

 

4.

Administrative Agent:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

5.

Credit Agreement:

 

The Revolving Credit Agreement dated as of March 28, 2014 among Borrower, the
various financial institutions and other persons from

 

--------------------------------------------------------------------------------


 

 

 

 

 

time to time referred to as “Lenders”, and JPMorgan Chase Bank, N.A., as the
Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility
Assigned

 

Aggregate Amount of
Revolving Credit
Commitment/Revolving
Credit Loans for all
Lenders

 

Amount of Revolving
Credit
Commitment/Revolving
Credit Loans Assigned

 

Percentage Assigned of
Revolving Credit
Commitment/Revolving
Credit Loans (1)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                       , 201    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Credit Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[Consented to and](2) 

 

Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent [, as Swingline
Lender and Letter of Credit Issuer]

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](3)

 

 

 

ITC GREAT PLAINS, LLC,

 

as Borrower

 

 

 

By: ITC Grid Development, LLC, its sole member

 

By: ITC Holdings Corp., its sole member

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  To be added only if the consent of the Administrative Agent, Swingline Loan
and/or Letter of Credit Issuer is required by the terms of the Credit Agreement.

 

(3)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other loan document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the loan documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any loan document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any loan document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1(i) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the loan documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
loan documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
 This Assignment and Assumption shall be governed by, and construed in
accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of March 28, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ITC Great
Plains, LLC (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Credit Commitments under the Credit Agreement
by requesting one or more Lenders to increase the amount of its Revolving Credit
Commitments;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Revolving Credit Commitment pursuant to such
Section 2.15; and

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Credit
Commitment under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall have its Revolving Credit Commitment increased
by $[                    ], thereby making the aggregate amount of its total
Commitments equal to $[                    ].

 

2.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

ITC GREAT PLAINS, LLC

 

 

 

 

 

By: ITC Grid Development, LLC, its sole member

 

By: ITC Holdings Corp., its sole member

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of March 28, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ITC Great
Plains, LLC (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.15 thereof that any bank,
financial institution or other entity may extend Revolving Credit Commitments
under the Credit Agreement subject to the approval of the Borrower and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Augmenting Lender agrees
to be bound by the provisions of the Credit Agreement and agrees that it shall,
on the date of this Supplement, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Revolving
Credit Commitment with respect to Revolving Credit Loans of
$[                    ].

 

2.                                      The undersigned Augmenting Lender
(a) represents and warrants that it is legally authorized to enter into this
Supplement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 8.1 thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

3.                                      The undersigned’s address for notices
for the purposes of the Credit Agreement is as follows:

 

[                      ]

 

4.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

5.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

6.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

7.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

ITC GREAT PLAINS, LLC

 

 

 

 

 

By: ITC Grid Development, LLC, its sole member

 

By: ITC Holdings Corp., its sole member

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

3

--------------------------------------------------------------------------------